Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 1 of 40 PAGEID #: 11774




                     EXHIBIT 2
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 2 of 40 PAGEID #: 11775




          Nevium LLC

          Limited Expert Rebuttal Report of Doug Bania

          Annette Navarro McCall and Navarro Photography, LLC v. the Procter &
          Gamble Company, et. al.



          June 10, 2020




Nevium LLC
415 Laurel Street, Suite 341, San Diego, CA 92101
www.nevium.com
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 3 of 40 PAGEID #: 11776




Expert Report Information
I, Doug Bania, of Nevium LLC (“Nevium”) have been engaged by Dinsmore & Shohl LLP (“Counsel”)
to consult on behalf of the Procter & Gamble Company and Walmart Inc.; Case Number: 1:17-cv-
00406-TSB (the “Case”). The date of this report (the “Report”) is June 10, 2020 (the “Report
Date”). My analysis and opinions are based on the information and documents I have received
as of the Report Date. A listing of the documents relied upon in developing the analysis and
opinions in this report is provided at Exhibit A.
My qualifications, including a list of publications and expert testimony experience pursuant to
information required by Federal Rule of Civil Procedure 26(a)(2)(B), is provided at Exhibit B.
Specific to this assignment, I have over 15 years of experience analyzing and valuing intellectual
properties (IP), intangible assets and right of publicity assets. My professional experience
includes damages calculations for intellectual properties, licensing and transaction advisory and
litigation support consulting. I work with clients to build brand value through IP licensing,
celebrity endorsements and buying and selling IP. I am a Certified Licensing Professional (CLP), a
Google Analytics Certified Individual (GAIQ) and a past committee member (2016 - 2019) for the
International Trademark Association (INTA) Internet Committee and the ICANN Compliance and
Domain Name Industry Subcommittee, a current member of the INTA Right of Publicity
committee and the American Bar Association (ABA), Copyright & Social Media Committee. I hold
a MA from San Diego State University in Television, Film and New Media Production, and a
bachelor’s degree in Cinema from San Francisco State University.
The Assignment
For this Report I was asked to provide expert testimony regarding the economic damages claimed
by the plaintiffs in the Case. Specifically, I was asked to provide expert testimony replacing the
conclusions found by Ellen Boughn in her Limited Rebuttal Report to the Preliminary Expert
Report of Professor Jeffrey Sedlik, submitted on February 18, 2020 (the “Boughn Report”). My
understanding of the Boughn Report is that Ellen Boughn submitted the following opinions:
   1. Mr. Sedlik’s claims of alleged “unauthorized use” and thus, his opinion on any damages,
      is exaggerated, unsupported, speculative, and not reliable as it is based on usages that
      would have been included within an agreement negotiated for product packaging.
   2. Mr. Sedlik’s claims of alleged “unauthorized use”, and thus, his opinion on any damages,
      is further exaggerated, unsupported, speculative, and not reliable as he asserts a non-
      industry standard requirement that P&G should have recalled all product packaging at
      the end of a license period and policed any third-party usage.
   3. Mr. Sedlik conveniently fails to identify the fact that Navarro’s invoices do not meet
      licensing industry standards, and Mr. Sedlik then exploits this failure to greatly inflate—
      against industry standards—any alleged damages in this case.
   4. Mr. Sedlik’s hypothetical licensing fee(s)4 and thus, his opinion on any damages, is grossly
      exaggerated, unsupported, speculative and not a reliable measure of actual damages, as
      it appears that Mr. Sedlik (a) first came up with the conclusion that he wanted to reach
      (the highest possible damages amount he can) and then (b) used stock photo prices in a

                                        www.nevium.com
                                            Page 1
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 4 of 40 PAGEID #: 11777




           very unorthodox and unheard of fashion to create a series of burdensome, incorrect,
           confusing, needlessly complex, and nearly incomprehensible exhibits to support
           hundreds of “hypothetical licenses” to get to his conclusion in whatever way he could.
Like Ms. Boughn, I was also asked to review and evaluate the economic damages theories
presented in expert reports submitted by Jeffrey Sedlik and provide expert testimony regarding
the contents and structure of the invoicing that allegedly functions as licenses in this Case.
I have not been asked to provide any opinions regarding liability of the Defendants. Also, I have
not been asked to confirm the accuracy of any information provided to me. The damages
calculations and opinions in this Report assume the Plaintiff’s establish liability in this Case.
My colleagues and I at Nevium are being compensated for this report at a rate of $450 per hour.
Time spent at a deposition or trial is billed at $500 per hour. My compensation is not dependent
on the outcome of this Case. Deposition payment must be paid in person, immediately after the
deposition.
The analysis and opinions in this report are based upon the documents and information reviewed
as of the Report Date, as well as my background in intellectual property analysis, damages
calculations, licensing for intellectual property and profit apportionment. I reserve the right to
amend and supplement this report upon the receipt of additional information, data, or
deposition testimony as that information is provided to me. I also reserve the right to provide
rebuttal opinions with respect to any expert report or opinion that is submitted.

Background
According to the Fifth Amended Complaint dated February 2020 (the “Complaint”), Annette
Navarro McCall (“Navarro”) is an individual residing in Cincinnati, Ohio. Navarro is a
photographer whose photographs appear on products sold in domestic and international
markets. Navarro’s photographs may be found on or in connection with various products for
brands such as Olay, Jergens, John Frieda, Biore, Scope, and Crest White Strips.1
The Complaint also states Navarro Photography LLC (“NPLLC”) is an Ohio limited liability company
with its principal place of business in Cincinnati, Ohio. NPLLC is owned by Navarro Acquisition,
LLC. Navarro and the Navarro entities are together referred to in this Report as the “Plaintiff.”
Procter & Gamble Company (“P&G”) was founded in 1837 and is headquartered in Cincinnati,
Ohio. P&G provides branded consumer packaged goods to consumers around the world. It
operates in five segments: Beauty; Grooming; Health Care; Fabric & Home Care; and Baby,
Feminine & Family Care.2
The Complaint also mentions that LPK Global Brand Design Agency (“LPK”) was the agent for P&G
and was acting as P&G’s representative. P&G hired LPK to create the package designs at issue in
this litigation. LPK, in turn, hired Navarro to take photographs for said package designs for P&G’s
benefit.

1
    Fifth Amended Complaint
2
    S&P Capital IQ Business Description for The Procter & Gamble Company (PG): capitaliq.com

                                                www.nevium.com
                                                    Page 2
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 5 of 40 PAGEID #: 11778




P&G and Navarro Working History
Navarro has been providing photography services to P&G since approximately 2001 through
agencies such as LPK. The Preliminary Expert Report of Jeffrey Sedlik, submitted January 14, 2020
and corrected February 5, 2020 report states “between 2001 and 2014, Navarro provided
photographs for over 40 P&G products and marketing initiatives.”3 P&G used Navarro’s
photographs on Olay product packaging and in the marketing, publicity, and branding of those
products all over the world.
According to the Complaint, P&G and its design agencies such as LPK, Arc Worldwide, and Saatchi
& Saatchi, have negotiated terms through numerous oral and written communications. The
terms were negotiated between Navarro and LPK on a project-by-project basis and each
purported license was subject to written usage restrictions. LPK, or another agency, would then
hire Navarro to assist with the requested project for P&G’s benefit.
The Plaintiffs’ Claims and the Subject Assets
According to the Complaint, Navarro is the sole author of Image 1, Images 2-6, Images 7-10, and
Images 11-12 (collectively referred to as the “Subject Images”).4 I understand Navarro is the
owner of United States copyrights for each of the Subject Images. The Subject Images were taken
as part of four separate photo shoots involving four different models for four different Olay
beauty products in 2010, 2011, and 2012. Each photo shoot for a specific product is referred to
in this Report as a “Project.”
The Complaint claims copyright infringement and fraud against the Defendants in connection
with the Subject Images. Details of the claims for each Project and Subject Image are presented
at Schedule 2. In summary, the allegations are:
      •    P&G used the Subject Images outside the range of permitted dates (the “Term”) as
           indicated on the invoices submitted by Navarro to LPK as P&G’s agent for each of the
           Projects (the “Invoices”);
      •    P&G used the Subject Images in geographic territories beyond the permitted territories
           (“Territory”) as indicated on the Invoices;
      •    P&G used some of the Subject Images in packaging of a product, Regenerist, not
           indicated in the Invoices; and
      •    P&G used the Subject Images in marketing and promotional activities beyond the
           established scope of permitted uses (the “Scope”) as indicated on the Invoices.
The claimed use of the Subject Images beyond the permitted transaction parameters, as indicted
by the Invoices, is the “Alleged Misuse” for the purposes of my analysis and this Report. I
understand the exact definition of the Alleged Misuse is a point of contention between the
parties in this Case.



3
    Sedlik Report, Section VI-F, page 25
4
    Exhibit A1 through A4 of the Exhibits to Fifth Amended Complaint

                                                 www.nevium.com
                                                     Page 3
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 6 of 40 PAGEID #: 11779




Key Events
The operative Complaint was filed on February 14, 2020 and states that the Plaintiffs and P&G
have worked together since 2001. Starting January 2010, the Plaintiff and P&G, through LPK,
began negotiations for use of some of the Subject Images, and the earliest Invoice related to the
Subject Images is dated April 21, 2010 (Invoice for use of Image 1 for the Olay Pro X product).
Both parties agreed to additional transactions involving the Subject Images with the last invoice
dated May 25, 2012.5

The Sedlik Reports
I understand Jeffrey Sedlik has submitted the following reports in the case:
    •   Preliminary Expert Report of Professor Jeffrey Sedlik, submitted January 14, 2020 and
        corrected February 5, 2020 (the “Sedlik Report”); and
    •   Rebuttal Expert Report of Professor Jeffrey Sedlik submitted March 31, 2020 (the “Sedlik
        Rebuttal”).
Summarizing the Alleged Misuse as described starting at page 38 and at Exhibits D and F of the
Sedlik Report:
    1. On multiple package versions not permitted under the rights granted;
    2. On products not covered under the rights granted;
    3. In media not permitted under the rights granted;
    4. In territories not permitted under the rights granted; and
    5. On dates exceeding the time period defined under the rights granted.
Items 1, 2 and 3 are equivalent to misuse of the Scope parameter. Item 4 is equivalent to misuse
of the Territory parameter and item 5 is equivalent to a misuse of the Term parameter. Based on
my review of the Sedlik Report, the analyses and opinions regarding damages can be summarized
as follows:
    •   Actual Damages – Market Rates in the amount of $3,091,434.58 (the “Market
        Opinion“);6
    •   Actual Damages – Determined by Navarro’s Fees Schedule in the amount of $4,769,350
        (the “Navarro Fee Opinion”);7
    •   Damages based on the Model Fee Differential – determined by comparing the actual
        model fees paid to the $883,800 settlement payment in an amount between $789,372
        and $4,040,670 (the “Fee Differential Opinion”);8


5
  Invoice dates presented at Schedule 5.
6
  Sedlik Report, pages 46 - 47
7
  Sedlik Report, pages 47-48
8
  Sedlik Report, pages 48-49

                                           www.nevium.com
                                               Page 4
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 7 of 40 PAGEID #: 11780




     •   Damages based on Fraud by P&G determined by multiplying Navarro’s stated fee for
         sale of the copyrights in the amount of $7,388,000 (the “Fraud Opinion”);9
     •   Damages in the form of unpaid compensation for additional unauthorized usages in the
         amount of $10,759,320 (the “Additional Uses Opinion”);10 and
Together these opinions are the “Sedlik Damages Opinions.” For this Report, my assignment
includes opinions in rebuttal to the Sedlik Damages Opinions.

Approaches to Calculating Damages
Economic damage calculations typically measure either the decline in financial performance of a
plaintiff, and/or the additional financial performance unfairly achieved by a defendant. The
fundamental purpose of an economic damages remedy is to make the plaintiff, or claimant,
whole for its legally recognized injuries or losses. In situations of breach of contract or intellectual
property infringement, either the plaintiff has not achieved an amount of financial performance
it would have achieved but-for the actions of the defendant, or the defendant has achieved
additional performance due to its actions. Typically, a damages analyst will investigate both the
amount by which financial performance of the plaintiff has declined, as well as the amount by
which the defendant was unjustly enriched.
For copyright infringement damages, the Copyright Act provides the following guidance:
         The copyright owner is entitled to recover the actual damages suffered by him or
         her as a result of the infringement, and any profits of the infringer that are
         attributable to the infringement. . . . In establishing the infringer’s profits, the
         copyright owner is required to present proof only of the infringer’s gross revenue.
         The infringer is required to prove his or her deductible expenses and the elements
         of profit attributable to factors other than the copyrighted work.11
The Copyright Act provides for two types of monetary remedies: actual damages suffered by the
copyright holder as a result of the infringement; and any additional profits of the infringer that
are attributable to the infringement and are not taken into account in computing the actual
damages. The Sedlik Report proposes a hypothetical license transaction in which Navarro
receives additional compensation from P&G for the Alleged Misuse. In using a hypothetical
license as the framework for a damages opinion, the fees paid by the hypothetical licensee to the
hypothetical licensor represent both the additional performance allegedly achieved by the
defendant and the lost financial performance of the plaintiff.
For this report, I have been asked to assume a hypothetical license or transaction between
Navarro and P&G, and based on this framework, investigate the amount of compensation
Navarro would be willing to accept for the Alleged Misuses. This reasonable compensation is the
amount P&G did not pay in compensation to Navarro for the Alleged Misuse of the Subject
Images. Thus, the calculation of reasonable compensation serves as the measure of actual

9
  Sedlik Report, page 53
10
   Sedlik Report, pages 57-58
11
   Title 17 of the U.S. Code, Section 504.

                                             www.nevium.com
                                                 Page 5
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 8 of 40 PAGEID #: 11781




damages. For this Report I have not been asked to analyze the financial performance of P&G and
not have not conducted such an analysis.
Additionally, economic damage calculations must be measured based on reliable factors, without
undue speculations. Economic damages must not be remote, speculative, or hypothetical and
must be based on proven usage. The damages calculation must be within the realm of reasonable
certainty.12 In other words, economic damages do not have to be calculated with exactness but
must use facts, sound methodologies, and yield reasonable results. The damages calculation
should not provide the claimant with an economic windfall, an amount greater than an amount
of compensation they would have achieved in their normal course of business.
In this Case, the parties have transacted together for approximately 20 years. As stated, the
Complaint indicates Navarro and P&G’s transactional relationship through design agencies
started in 2001. The photo shoots for the transactions related to the Alleged Misuse occurred
during 2011, 2012 and 2013. I have received and reviewed documents indicating Navarro has
provided photographs for the four Projects related to the Alleged Misuse and 16 other projects
(the “Other Projects”).13
The Other Projects involve P&G product brands such as Always, Biore, Crest, Definity, John Frieda,
Jergens and more, as well as photo shoots of models, and for promotions for the Olympics. The
Other Projects include transactions between August 2005 and September 2016. Together, the
multiple transactions between Navarro and P&G’s agents indicate Navarro has been a willing
seller of her claimed photographs and copyrights. The multiple transactions over many years in
which P&G compensated Navarro indicate P&G has been a willing buyer of the photographs and
copyrights. The parties, Navarro and P&G, have willingly negotiated and executed transactions,
including transactions that extended the original transaction parameters.
As an IP damages expert, I am often tasked with applying the framework of a hypothetical
transaction that portrays the alleged infringement and established fair and reasonable
compensation from the alleged infringer to the claimant. I typically utilize publicly available
license agreement databases such as ktMine, Royalty Range and Royalty Source. While scouring
through the licensing transaction databases, I look for transactions between two parties that best
match the parties and the hypothetical transaction in the case. It can be difficult to find exact
matches, but license agreements involving similar parties and industries can typically be found.
The goal of this process is to identify several comparable license agreements that represent a
willing seller (licensor) and a willing buyer (licensee) and use the terms in the agreements to build
a hypothetical transaction that can be used to calculate damages for alleged infringement in a
case.
In this Case I did not have to rely on the licensing databases for comparable agreements because
P&G and Navarro have been working together for years. Both parties have agreed to reasonable
compensation as a willing buyer and willing seller for use, and extension of the agreed use, of
Navarro’s photographs and copyrights many times. The parties’ past transactions facilitated by

12
   National Association of Certified Valuators and Analysts (NACVA, Business and Intellectual Property Damages,
Webinar Slides, 2020
13
   The Other Projects and case documents evidencing the Other Projects are summarized at Schedule 3.

                                               www.nevium.com
                                                   Page 6
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 9 of 40 PAGEID #: 11782




design agencies provide useful benchmarks for the amount of compensation P&G would willingly
pay, and Navarro would willingly accept, for use of the Subject Images in a manner equivalent to
the Alleged Misuse.
Damages Calculation Approaches
For this Report, I investigated and analyzed the nature of the transactions to opine on an amount
of reasonable compensation related to the Alleged Misuse. My analysis consists of:
       •   Review the transactions between Navarro, P&G’s agencies and P&G to ascertain the
           range of transaction parameters in which the parties have interacted in the past;
       •   Based on the parties past interactions, develop a range for the amount of reasonable
           compensation Navarro would reasonably expect to receive as a willing seller for the
           Alleged Misuse; and
       •   Review the damages opinions presented in the Sedlik Report.
These analysis and calculations are discussed in the following sections of this Report.

Review of the Seven Transactions
As previously stated, Navarro, P&G and P&G’s agencies have worked together on many projects
over many years. For this Case, I understand the Alleged Misuse is related to seven transactions
involving four projects (The “Seven Transactions”). The four Projects and the related Seven
Transactions are:14
                  Transaction Descriptions
                                             Transaction                                                                               Image
                           Project             Exhibit                           Transaction Description                               Exhibit
                  Pro X                         C1, C2   Photos for Pro X product to be used on packaging only for 3 years in         Image 1
                                                         North America with separate transaction adding 1 year in-store display      Exhibit A1
                                                         in North America

                  Facial Hair Removal        C4, C5, C6   Photos for FHR Teal product to be used on packaging, in-box brochures,     Images 2-6
                  (Teal)                                  and internet in North America for 3 years. Additional 2 transactions        Exhibit A2
                                                          allowed the photos to be used in Western Europe for 3 years for
                                                          packaging, internet, and brochures and also for a Elle Canada magazine
                                                          publication for 1 month

                  Facial Hair Removal            C7       Photos for FHR Purple product to be used globally on packaging, in        Images 7-10
                  (Purple)                                brochures, in press release materials, and to display on Internet for 3    Exhibit A3
                                                          years

                  Daily Facials                  C8       Photos for Daily Facials products to be used on packaging, brochure       Images 11-12
                                                          insert and packing on the Internet in North America for 3 years             Exhibit A4




The invoice documents for the Seven Transactions establish Navarro’s work and compensation
for the four Projects. The invoice documents vary from transaction to transaction but typically
indicate Navarro sought compensation for multiple components including the following
“Transaction Parameters:”
       1. Term: the duration or amount of time when the image can be used.
       2. Territory: the geographic region or countries where the image can be used.

14
     Schedule 2: Description of the 7 Case Invoices

                                                                  www.nevium.com
                                                                      Page 7
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 10 of 40 PAGEID #: 11783




     3. Scope: the type of use such as packaging, internet, in-store displays, brochures, and
        other forms (in some transactions the scope is undefined or unlimited).
 As an example, the invoice for the Daily Facial Project is presented at Figure 1.
                                                             Figure 1




 In addition to the Transaction Parameters, the invoices request payment for other components
 of each Project such as creative fees, expenses, and model fees. Expenses include, but are not
 limited to, casting, makeup and/or hair stylist, assistants, travel, and catering. The Alleged Misuse
 is related to five products, for which Navarro submitted four initial invoices. A summary of the
 four initial invoices for these Projects:
  Original Transactionis
                               Agreed Terms Analysis                                  Project Costs
                                Term                                                   Photo / Media Use Models Other         Total
  Project              Invoice (Years)    Territory               Scope               Creative (License)   Fee  Charges      Amount
  ProX                    C1      3     North America     Packaging Only (Narrow)        5,000      18,000   -    9,701        32,701

  Facial Hair              C4     3     North America    Package, In-Pack Brochure,     6,000    24,000    -         5,508     35,508
  Removal (Teal)                                          Internet (Multi-Defined)

  Facial Hair              C7     3         Global         Package, Internet, PR,       6,000    30,000    -         5,895     41,895
  Removal (Purple)                                       Brochure (Multi-Defined)
  Daily Facials            C8     3     North America Package, Internet, Brochure       3,000     9,000    -         1,750     13,750
                                                              (Multi-Defined)

                                                                             Totals $20,000     $81,000        $0   $22,853 $123,853

 In addition, Navarro invoiced LPK for additional uses of the Subject Images from these four
 Projects. A summary of the invoices for these additional uses:




                                                        www.nevium.com
                                                            Page 8
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 11 of 40 PAGEID #: 11784




  Additional Usage Transactions
                              Agreed Terms Analysis                                     Project Costs
                               Term                                                      Photo / Media Use Models Other             Total
  Project             Invoice (Years)    Territory                 Scope                Creative (License)  Fee   Charges          Amount
  ProX                   C2      1     North America       In-Store Only (Narrow)            -        5,000   -        -              5,000
  Facial Hair           C5         3    Western Europe Package, In-Pack Brochure,           -          18,000   -        -           18,000
  Removal (Teal)                                         Internet, PR (Multi-Defined)

  Facial Hair           C6        1MO   North America        Magazine (Narrow)              -            500    -        -             500
  Removal (Teal)
                                                                              Totals            $0    $23,500       $0       $0     $23,500


 For the additional uses, the same Subject Images are being used and there is not a new photo
 shoot or additional creative work by Navarro. Therefore, the only additional fee component
 Navarro requests in the invoice is an additional media use/usage fee for the relevant Subject
 Image. Including all the components of the invoices each of these transactions, the compensation
 received by Navarro’s for the Seven Transactions:

  Total Cost by Project
                                                           Total Cost
                                                             Photo /             Media /              Model                    Total
                   Project                    Invoice      Creative Fee          Usage               Use Fee    Other         Amount
  Pro X                                        C1, C2               5,000           23,000                -     9,701              37,701
  Facial Hair Removal (Teal)                 C4, C5, C6             6,000           42,500                -     5,508              54,008
  Facial Hair Removal (Purple)                   C7                 6,000           30,000                -     5,895              41,895
  Daily Facials                                  C8                 3,000            9,000                -     1,750              13,750

                                                                 $20,000         $104,500                  $0 $22,853             $147,353

 In total, Navarro invoiced and accepted total payments of $147,353 for her work, reimbursement
 of expenses and use of the Subject Images. The amount specifically paid for use of the Subject
 Images totalled $104,500.
 Of note, the invoices for the Seven Transactions lack several components of traditional
 intellectual property (IP) license transactions. IP licenses typically contain provisions clearly
 defining key components of the transaction to prevent confusion and to protect each party. IP
 licenses typically include:15
      •     Specific definitions of relevant transaction parameters;
      •     Grant of rights, including specific definition of the subject asset or assets;
      •     Term or duration of the agreement, including the IP license start date, date of
            termination, and provisions to extend the term;
      •     Compensation provisions, including how to address payment issues, or non-payment;


 15
   Battersby, Gregory and Danny Simon, Basics of Licensing: How to Extend Brand and Entertainment Properties for
 Profit, Kent Press 2010, Chapter 8

                                                        www.nevium.com
                                                            Page 9
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 12 of 40 PAGEID #: 11785




        •   Sub-licensing, can the licensee license out to a third party;
        •   Quality control provisions, including remedies if the subject IP is used in a manner that
            would devalue the IP;
        •   Representation and warranties, including representation the subject IP is owned by the
            licensor and if the licensee is representing or working on the behalf of other parties; and
        •   Termination provisions, including the ability of either party to terminate the agreement
            for non-compliance.
 Navarro’s invoices contain some of these components but typically do not include components
 such as, definitions for many of the Transaction Parameters, provisions to cure any breach or
 non-payment, or quality control provisions. However, it appears that the Sedlik Report treats
 these Invoices as if they are fully functioning IP licenses between Navarro and LPK, that then
 applied to P&G. For the purpose of rebutting portions of the Sedlik Report, I will likewise treat
 these Invoices as valid agreements between the parties, although they do not meet IP licensing
 standards.

 Reasonable Compensation
 Assuming P&G is liable for the Alleged Misuses, Navarro would be entitled, and P&G would be
 expected to pay, an amount of reasonable compensation for the actual use of the relevant
 Subject Images. As a damages award, the calculation of reasonable compensation is intended to
 make the harmed party, Navarro, whole and not to provide a financial windfall, an amount
 greater than the Plaintiff would have achieved had they been paid the fair market value for their
 work and use of their properties. As the Other Projects indicate the amount P&G has been willing
 to pay and Navarro has willingly accepted for equivalent work and photo usage, the Other
 Projects can be used as a guide to establishing reasonable compensation for the Alleged Misuses.
 The Sedlik Report reviews several transactions between Navarro and P&G, executed through
 P&G’s agents.16 Although the Sedlik Report appears to be aware of Navarro’s other transactions,
 the Sedlik Report does not incorporate these transactions as an indication of compensation
 Navarro would willingly accept in the Sedlik Damages Opinions. The Sedlik Damages Opinions
 should have incorporated the Other Projects as indications of reasonable compensation and as
 indications of a fair and reasonable damages award.
 Reasonable Compensation for Alleged Misuse Beyond Established Term17
 Ten of the Other Projects include a term of three years or greater. For these 10 transactions,
 Navarro invoiced, and was paid, usage fees ranging from $10,500 to $60,000 for three-year
 terms, and $21,000 to $27,000 for five-year terms. The average usage fee on an annual basis is
 $6,433.




 16
      Review of other transactions between Navarro and P&G starts at page 44 of the Sedlik Report.
 17
      Calculations presented at Schedule 4.

                                                  www.nevium.com
                                                     Page 10
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 13 of 40 PAGEID #: 11786




 Based on product sales data from P&G,18 the Alleged Misuse related to the Term alleges use of
 the Subject Images beyond the Term allegedly established by Navarro. Applying the average
 annual usage fee to the length of time in which the Subject Images are alleged to have been used
 beyond the established Term, Navarro’s additional compensation is $90,067. The additional
 compensation would be in addition to the $104,500 Navarro was paid for use of the Subject
 Images.
 Reasonable Compensation for Alleged Misuse Outside the Established Territories19
 Ten of the Other Projects include a permitted territory of use that is “global” or wider than the
 Territories alleged to be established in the Seven Transactions. For these 10 of the Other Projects,
 Navarro invoiced, and was paid, usage fees ranging from $500 to $30,000 for global use. The
 average usage fee for global use is $17,950.
 Applying the average global usage fee to the Alleged Misuses where the Subject Images were
 alleged to be used outside of the established Territories, Navarro’s additional compensation is
 $26,900. The additional compensation would be in addition to the $104,500 Navarro was
 originally paid for use of the Subject Images.
 Reasonable Compensation for Alleged Misuse Beyond the Established Scope20
 Five of the Other Projects include a permitted scope of use that is broader or more inclusive than
 the Scope alleged to be established in the Seven Transactions. For these five of the Other
 Projects, Navarro invoiced, and was paid, usage fees ranging from $500 to $67,500 for uses
 indicated on the Invoices such as “unlimited” or “unlimited print media library” or “total buyout.”
 The average usage fee for such wide or unlimited use is $28,000.
 Applying the average broad Scope usage fee to the Alleged Misuses where the Subject Images
 are alleged to have been used beyond the established Scope, Navarro’s additional compensation
 is $52,000. The additional compensation would be in addition to the $104,500 Navarro was
 originally paid for use of the Subject Images.
 Based on Navarro’s actual transactions with P&G, reasonable compensation for the Alleged
 Misuses totals $168,967. In other words, had Navarro and P&G transacted as they had done
 previously as willing buyer and willing seller, the parties would have been willing to pay $168,967
 for the Alleged Misuses and Navarro would have been willing to accept this amount. In other
 words, Plaintiff’s actual damages as a representation of lost compensation is $168,967.

 Review of the Sedlik Damages Opinions
 As stated, the Sedlik Report provides five different damages opinions. The following table
 presents the Sedlik Damages Opinions, and compares the stated damages amounts to Navarro’s
 actual compensation.



 18
    P&G’s Insight Reports and P&GNavarro-12060, dates are presented at Schedule 5.
 19
    Calculations presented at Schedule 4.
 20
    Calculations presented at Schedule 4.

                                              www.nevium.com
                                                 Page 11
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 14 of 40 PAGEID #: 11787




  Summary of Sedlik Report Opinions
                                                                     Document    Navarro Actual
  Analysis / Opinion                       Calculation Result        Reference   Compensation          Ratio
  Market Opinion                              3,091,435               Page 46                          2958%
  Navarro Fee Opinion                         4,769,350               Page 47                          4564%
  Fee Differential Opinion                789,372       4,040,670     Page 48                     755%      3867%
  Fraud Opinion                               7,388,000               Page 53                          7070%
  Additional Uses Opinion                    10,759,320               Page 57                         10296%
                               Total   $26,797,477     $30,048,775                 $104,500       25644%       28755%
                             Average    $5,359,495      $6,009,755                                5129%        5751%

 The Sedlik Damages Opinions indicate Navarro would receive a financial windfall, or an amount
 of compensation substantially larger than she would have had the parties transacted as willing
 buyer and willing seller. Stated another way, the calculations in the Sedlik Report indicate
 Navarro should be awarded amounts that average 5129% to 5751% more than she would have
 been compensated as a willing seller. Although the Sedlik Damages Opinions are unreasonable,
 there are other issues with each of the calculations.
 The Market Opinion in the amount of $3,091,434 is based on the parties completing 680
 additional transactions for the same Subject Images. Based on my licensing expertise, the Alleged
 Misuses are merely extensions of established transactions between the parties and there would
 be no need to create a new invoice for each of 680 permutations listed in the Sedlik Report. As
 this calculation is based on an unreasonable premise that the parties would enter into 680
 additional transactions, when the Parties had agreed to extend the transaction parameters in the
 past, the calculation is unreasonable.
 The Navarro Fee Opinion in the amount of $4,769,350 is based on the same premise that the
 parties would complete 680 additional transactions for additional uses of the same Subject
 Images. In addition, this calculation relies on Navarro’s desired fee amounts to calculate the fee
 for each Alleged Misuse. This calculation is unreasonable for the same reasons the Market
 Opinion is unreasonable, and also unsupported and speculative as the fees or rates submitted by
 Navarro are simply her asking price, which Navarro hypothesized about many years after the
 original transactions and the initiation of litigation. This damages approach is equivalent to asking
 the claimant what they would want as a damages award. An equally unsupported and
 unreasonable approach would be to ask P&G what award it would like to pay.
 The Fee Differential Opinion in an amount between $789,372 and $4,040,670 is based on the
 amount P&G paid to the models in a settlement. Comparing the settlement payments to the
 amount Sedlik claims the models were paid in the Seven Transactions, the Sedlik Report applies
 the ratio of settlement payments to actual payments to calculate the amount Navarro would
 receive in a similar settlement.
 The Sedlik Report provides no citations for the fees originally paid to the models. The documents
 available regarding the Seven Transaction do not support the number used in the Sedlik Report.
 Thus, this calculation lacks support and is speculative. Further, applying numbers from a legal
 settlement is not indicative of a fair market value price or transaction between willing buyer and
 willing seller. In a settlement, the buyer is compelled, and the settlement may reflect factors

                                                     www.nevium.com
                                                        Page 12
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 15 of 40 PAGEID #: 11788




 other than the value of the property(ies) involved. For these reasons this calculation is not useful
 as a reasonable indication of damages.
 The Fraud Opinion in the amount of $7,388,000 rests entirely on Navarro’s hypothetical price for
 a transaction format that she and P&G have never used. The Sedlik Report uses a figure of
 $624,375 as the price at which Navarro would sell the photo copyrights to P&G. This price is
 based on Mr. Sedlik’s interviews with Ms. Navarro and lacks any further support. The calculation
 implies Navarro would be a willing seller of the photo copyrights at a price substantially greater
 than at which she has sold broad usage of her photos per the Other Projects. It is unreasonable
 to assume she would drastically increase the price for a repeat client to whom she has sold work
 to for many years. According to the Sedlik report, Navarro has identified usages beyond the
 parameters stated in her invoices in the past,21 but never sought or received a “past-due”
 payment in an amount near $600,000.
 Further, $624,375 is an amount greater than the $104,500 Navarro willingly accepted for all of
 the Seven Transactions, and an amount greater than the amounts Navarro accepted for global or
 unlimited usage as indicated in many of the Other Projects. Therefore, this calculation is
 unreasonable and would result in a windfall damages award.
 The Additional Uses Opinion in the amount of $10,759,320 is based on a fee of $684 multiplied
 by over 3,000 alleged misuse instances, as identified by the Plaintiff, multiplied by a five-year
 Term. I understand, the over 3,000 instances have not been verified as actual misuses of the
 Subject Images and appears to be based on speculation and unreasonable assumptions.
 Assuming Plaintiff can establish that this subset of the Alleged Misuses is an actual misuse or
 breach of agreement, the damages award needs to reflect reasonable compensation for the
 actual misuse. Based on prior transactions between Navarro and P&G/Agents, the usage fee for
 a broad or unlimited Scope ranges from $500 to $67,500.22 This calculation’s use of 5 years as a
 multiplier is neither supported by the typical duration of Term agreed by Navarro and P&G, nor
 the actual periods of Alleged Misuse.23 Thus this calculation is both unreasonable and
 unsupported, and therefore not useful as a reasonable indication of a damages award in this
 Case.
 The Additional Uses Opinion is a theory of damages that claims P&G was specifically restricted
 from using pictures of the product packages in advertisements for the products. P&G and Navarro
 negotiated a usage fee for use of the Subject Images on product packaging. For this opinion,
 Plaintiff claims a picture of the same package is beyond the allowed Transaction Parameters.
 In my professional experience I have never encountered a situation where the seller did not allow
 the buyer to use a picture of the packaging in advertisements. Typically, consumer products are
 marketed using advertisements that feature pictures of the product and product package. It
 appears unreasonable for Navarro to claim a picture of the package is beyond the permitted
 Scope. As a matter of fact, Navarro’s own email correspondence indicates: “Everyone is usually
 agreeable to the box appearing as an unfettered shot in advertising, but the image must be on

 21
    Sedlik Report, pages 44 - 46
 22
    See Schedule 4
 23
    See Schedule 5

                                          www.nevium.com
                                             Page 13
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 16 of 40 PAGEID #: 11789




 pack.”24 It seems unreasonable to claim P&G would not be allowed a picture of the package in
 their advertisements.
 Furthermore, it is my understanding Navarro is claiming the profits of other products that did not
 use the Subject Images in their packaging, but rather, were advertised alongside coupons
 (including P&G circulars called Brandsavers) for the Olay products that did display the Subject
 Images (referred to in the Complaint as the “Additional Products”). The Additional Products do
 not display any of the Subject Images. Likewise, in my professional experience, I have never
 encountered a situation where a willing buyer would need to negotiate rights to advertise a
 product next to other product offerings. It is particularly unreasonable that Navarro would
 demand the profits of the Additional Products, as this type of usage would not require a license
 in the first instance.
 Finally, Navarro has also claimed damages related to third-party use of Olay products displaying
 the Subject Images. The Sedlik Report cites, for example, third-party retailers displaying the Olay
 products for sale online and bloggers reviewing the Olay products at issue in this Case. The Sedlik
 Report does not verify P&G’s control or supervision over each of the third-party usages that are
 included within the damages calculation.
 Even if the Sedlik Report could provide verification of P&G’s control or supervision over each of
 these usages, it is my understanding this kind of display and promotion on the Internet would fall
 within reasonable expectations for advertising the Olay products as one of P&G’s marketing
 outlets.25 Therefore, per Navarro’s own admission that images may appear on the packages in
 advertising, and P&G’s common marketing practices, Navarro should not be entitled to any
 damages related to these usages.
 The Sedlik Report has not provided any evidence or transaction examples that would indicate
 such advertising was explicitly prohibited. It is the Plaintiff’s burden to provide support for their
 claims and allegations. As the Sedlik Report does not provide this support, the Plaintiff has not
 provided any evidence indicating this type of advertising was prohibited by Navarro or is
 prohibited as a common industry practice. Without any proof, this type of promotional activity
 was prohibited by Navarro, or is prohibited as standard industry practice, this claim for damages
 remains unsupported and unreasonable.
 In summary, none of the Sedlik Damages Opinions can be considered as reasonable indications
 of a damages award in this Case.

 Conclusions
 After reviewing the documentation listed at Exhibit A and performing research and analysis
 supported by my experience in intangible asset valuation and damages calculations, I arrived at
 the following opinions in this Case. The bases for these opinions are explained in the body of this
 report.


 24
      Exhibit 11, P&GNavarro-000359, Email from Annette Navarro to Bridget Quinn dated February 26, 2014
 25
      Deposition Transcript of Eric Gruen: 216:4-13

                                                www.nevium.com
                                                   Page 14
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 17 of 40 PAGEID #: 11790




    (1) Damages awards must be reasonable and should not provide a windfall to the Plaintiff;

    (2) P&G and Navarro would have been willing to transact in an amount of $168,967 total for
        the Alleged Misuse;

    (3) None of the Sedlik Damages Opinions can be considered as reasonable indications of a
        damages award in this Case as the Sedlik Damages Opinions elect to ignore the parties
        actual transactions while proposing windfall damages awards that are speculative and
        hypothetical and are not sounded in the facts of this Case;

    (4) The Invoices inconsistently use undefined terms and do not meet licensing standards;

    (5) Navarro is not entitled to any damages related to the Additional Products, as a willing
        seller and buyer would not negotiate for rights to advertise a product next to other
        product offerings; and

    (6) Navarro is not entitled to any damages related to advertising the Olay products upon
        which the Subject Images appear (that is, showing the product packaging on which the
        Subject Images appear in advertising for those products), as a willing seller and buyer
        would not need to include limitations on advertising of products within an agreement of
        this type. It would be understood by both the seller and buyer that a license to place the
        Subject Images on product packaging allowed the buyer, P&G, to display the product
        packaging bearing the Subject Images in advertising these same products.

 I reserve the right to respond to opinions and issues raised by any opposing experts. I also reserve
 the right to use demonstratives and other exhibits to present the opinions expressed in this
 report and/or any supplemental, amended and/or rebuttal reports.
 Submitted by:


 ______________________
 Doug Bania
 Principal
 Nevium LLC




                                          www.nevium.com
                                             Page 15
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 18 of 40 PAGEID #: 11791




 Exhibit A
 Documents Relied Upon
 Fifth Amended Complaint dated February 14, 2020
 Limited Rebuttal Report to the Preliminary Expert Report of Professor Jeffrey Sedlik, prepared
 by Ellen Boughn, dated February 18, 2020
 P&G’s Insight Reports and P&GNavarro-12060: data indicating usage dates and product level
 sales for the Projects
 Documents related to the Seven Transactions, Exhibits 54 through 61
 Documents related to the Other Projects
 Business and Intellectual Property Damages, NACVA webinar slides, 2020
 The Sedlik Reports
    •   Preliminary Expert Report of Professor Jeffrey Sedlik dated January 14, 2020
    •   Preliminary Expert Report of Prof Jeffrey Sedlik (Corrected) dated February 5, 2020
    •   Rebuttal Expert Report of Professor Jeffrey Sedlik dated March 31, 2020
 Deposition Testimony Transcripts
    •   Annette Navarro McCall, July 9-10, 2019
    •   Eric Gruen, August 6, 2019




                                        www.nevium.com
                                           Page 16
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 19 of 40 PAGEID #: 11792




 Exhibit B
 Qualifications for Doug Bania
  Doug Bania is a founding principal of Nevium Intellectual Property Consultants. Nevium is an
  intellectual property consulting firm specializing in developing IP strategies, IP valuation and
  monetization of IP as well as providing expert testimony related to IP damages and licensing
  customs and practices.
  Mr. Bania has been the named expert for approximately 70 cases, deposed 15 times and has
  provided mediation testimony 3 times and trial testimony 5 times.
  Mr. Bania is a Certified Licensing Professional (CLP), a Google Analytics Certified Individual
  (GAIQ) and is a past committee member (2016 - 2019) for the International Trademark
  Association (INTA) Internet Committee and the ICANN Compliance and Domain Name Industry
  Subcommittee, a current member of the INTA Right of Publicity committee and the American
  Bar Association (ABA), Copyright & Social Media Committee.
  Mr. Bania specializes in analyses for copyright, trade dress, trade secrets and trademark
  infringement, publicity rights, social media and Internet infringement, defamation, marketing
  strategy analyses, royalty rate determinations and other intangible assets. Mr. Bania also
  provides valuation and monetization strategies for trademarks, trade secrets, publicity rights,
  domain names, Internet and social media assets, brands, copyrights and other intangible assets
  for financial reporting, bankruptcy, and transactional due diligence.
 Expert Witness History

  Atari Interactive, Inc. v. OoShirts, Inc., USDC for the Northern District of California San Francisco
  Division; Case No. 3:19-cv-00264-JST. Trademark Damages for apparel, Expert Report, 2020.
  Jane Doe vs. Walgreen Co., 11th Judicial Circuit in and for Miami Dade County, Florida. Right of
  Publicity, Social Media Investigation, Expert Consulting, 2020
  Wiseau Studio, LLC and Tommy Wiseau d.b.a. Wiseau-Films and Richard Harper, Fernando
  Forero McGrath, Martin Racicot d.b.a. Rockhaven Pictures, Room Full of Spoons Inc., Parktown
  Studios Inc., Richard Stewart Towns, Ontario Superior Court of Justice, Court File No. CV-17-
  577020. Copyright Damages for documentary film, Expert Report, Trial Testimony, 2020
  Nikki Giavasis; Taylor Giavasis and Josephine Robertson v. Star Returns, LLC, Superior Court of
  the State of California County of Los Angeles; Case No. BC628277. Social Media and Right of
  Publicity Damages, Expert Consulting, 2019
  Adam Sandoval and Ashley Watson v. The Parking Spot Irving, LLC, ABM Aviation Incorporated,
  Derrick Eugene White and Judy Ann Sanders Miles, District Court of Dallas County, Texas, Cause
  No. DC-17-17314. Social Media and Right of Publicity Damages, Expert Consulting, 2019
  Zeetogroup, LLC; Tibrio, LLC v. Nicholas Fiorentino; Sabiha Tudesco; Internet Things, LLC; Simply
  Sweeps, LLC; Crediready, LLC; Two Minute Media Topics, LLC, United States District Court



                                          www.nevium.com
                                             Page 17
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 20 of 40 PAGEID #: 11793




  Southern District of California; Case No. 19CV0458. Website comparison and html
  investigation, Expert Report, 2019
  Move Press, LLC v. Peloton Interactive, Inc. USDC Central District of California, Western Division,
  Case No. 2:18-cv-1686. Trademark Damages, Expert Consulting, 2019
  Stockdale Investment Group, Inc. v. Stockdale Capital Partners LLC, et. al, Expert report and
  Deposition Testimony regarding Google Search Results; Case 4:18-cv-02949, 2019
  Chad Marlow v. Business Financial Services, Inc. and Adquadrant, Inc., Superior Court of the
  State of California, County of Orange; Case No. 30-2017-00923885-CU-NP-CJC. Right of Publicity
  Damages, Expert Consulting, 2019
  Merck & Co., Inc. and Merck Sharp & Dohme Corp. v. Merck KGAA, USDC District of New Jersey;
  Case No. 16-cv-00266. Google Ads Investigation, Expert Report, Deposition, 2019.
  Platinum Logistics WY, Inc. vs. Platinum Cargo Logistics, Inc. DBA Platinum Cargo; et al., USDC
  Southern District of California; Case No. 13-cv-1819. Trademark Damages, Expert Report, 2019.
  Thelonious Sphere Monk, Jr. as Administrator of and on behalf of the Estate of Thelonious
  Sphere Monk vs. North Coast Brewing Co., Inc., USDC Northern District of California; Case No.
  17-cv-05015. Trademark and Right of Publicity Damages, Expert Report, Deposition, 2018.
  GOLO, LLC v. Zoco Productions; Mehmet Oz, M.D.; and Keri Glassman, USDC for the Eastern
  District of Pennsylvania; Case No. 1:17-cv-08461-KBF. Unfair Competition and False
  Advertising, Expert Report, 2018.
  Lauren Mountain v. Mehron, Inc.; Martin Melik; Michael Costello and Stephanie Costello, USDC
  Central District of California Western Division; Case No. 2:18-cv-00080-JAK-MRW. Copyright
  Damages, Expert Consulting, 2018
  Big League Analysis, LLC vs. The Office of the Commissioner of Baseball, The United States
  Baseball Federation, Inc., and Noah Garden; Supreme Court of the State of New York County of
  New York; Case No. 152702/2017. Website, SEO Analysis, Internet Impressions, Visits and
  Damages, Expert Report, Mediation Testimony, 2018
  PS1, Inc., vs. TTL Automotive Enterprises, Inc., American Arbitration Association, Case No.: 01-
  17-0005-3284. Trade Dress Investigation, Expert report, 2018
  North Carolina, Craven County, Jones County v. Beer Army, LLC, Dustin J. Canestorp, Beer Army
  Productions, LLC, and Ribeyes Steak House of New Bern 2, LLC and Bad Boy Foods, LLC. The
  General Court of Justice Superior Court Division; File No.: 15-CVS-1236. Trademark Damages,
  Expert report, 2018
  Leandro Sorice vs. Trendy Butler, Inc. and Ali Najafian; Superior Court for the State of California
  County of Los Angeles; Case No. BC635770. Copyright Damages, Expert report, 2018
  Colonel David Randolph Scott vs. Citizen Watch Company of America, Inc. (successor to Bulova
  Corporation); Sterling Jewelers, Inc., dba Kay Jewelers; USDC Northern District of California San
  Jose Division; Case No. 17-cv-00436-NC. Right of Publicity, Expert report, Deposition, 2018


                                          www.nevium.com
                                             Page 18
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 21 of 40 PAGEID #: 11794




  Ghostbed, Inc.; and Werner Media Partners, LLC d/b/a/ Nature’s Sleep, LLC v. Casper Sleep, Inc.;
  Philip Krim; Red Antler, LLC; and ICS Inc.; Case No. 0:15-cv-62571. Google Ads, SEO Analysis,
  Internet Website Traffic Investigation, Expert Reports, Deposition, 2018
  Heron Development Corporation vs. Vacation Tours, Inc. d/b/a Vacation Store of Miami, Media
  Insight Group, Inc., d/b/a Media Insight Group, Rosanna M. Mendez and George A. Alvarez;
  USDC Southern District of Florida Miami Division; Case No. 1:16-cv-20683-Moreno/O’Sullivan.
  Website, SEO Analysis, Internet Impressions, Visits and Damages, Expert Report, 2017
  Entrepreneur Media, Inc. v. Scott Smith; Domains by Proxy, LLC; GoDaddy.com, LLC and Karen
  Mix; Case No. CGC 13 530730. Domain Name Value, Expert Report, 2017
  Jukin Media, Inc. v. QWorldstar, Inc. d/b/a Worldstar, Worldstar Hip Hop, Worldstar Candy; Case
  No. 2:16-cv-6800-JFW; USDC Central District of California. Copyright & Trademark Damages,
  Expert Report, 2017
  Aardwolf Industries, LLC v. Abaco Machines USA, Inc. Ausavina Co. LTD, et. al.; Case No. 2:16-
  cv-01968-GW-JEM; Central District of California. Domain Name and SEO Analysis Investigation,
  Expert Report & Deposition, 2017
  Winston Smith v. Chapter 4 Corp., “Supreme”; Blackrock Creative Management Company and
  DEAD KENNEDYS; USDC Central District of California, Case No. 2:16-cv-03910-GW-AS. Copyright
  Apportionment Damages, Expert Report & Deposition, 2017.
  Andre Khazraei vs. Christopher Brown, CBE Merchandising LLC, CBE Apparel LLC, Konfuzed LLC,
  Maxima Operating X LLC; USDC Central District of California, Case No. 2:16-cv-02341 SJO (JCx).
  Trademark, Licensing & Social Media Analysis, Expert Report & Mediation Testimony, 2017
  IDX System Technology, Inc. vs. Timothy Arasheben dba Cinoflex; TM Camera Solutions, LLC;
  Superior Court of the State of California for the County of Los Angeles, Case No. BC610537.
  Defamation Damages, Expert Consulting, 2017
  Uncommon, LLC vs. Spigen, Inc.; USDC Northern District of Illinois Eastern Division, Case No. 15-
  cv-10897. Trademark Damages, Website Analysis, Expert Report & deposition, 2016
  The Julia Child Foundation for Gastronomy and the Culinary Arts v. Airbnb, Inc., Superior Court
  of the State of California for the County of Santa Barbara, Case No. 16CV02626. Right of
  Publicity & SEO Analysis, Expert Report & Mediation Testimony, 2016
  Pines International, Inc. v. Suja Life, LLC, USDC Southern District of California, Case No. 3:16-cv-
  00985-GPC-WVG. Trademark Damages, Settlement Brief Testimony, 2016
  Unicolors, Inc. v. Kohl’s Department Stores, Inc.; Fashion Life Inc.; Jes Apparel, L.L.C., USDC
  Central District of California, Case No. 2:16-cv-00393-RGK-SS. Copyright Damages, Expert
  Report, 2016
  Timed Out, Inc. vs. Crazy Horse, Inc., Superior Court of the State of California, County of San
  Francisco – Civic Center Courthouse, Case No. CGC-15-547904. Right of Publicity & SEO
  Analysis, Expert Report, 2016



                                          www.nevium.com
                                             Page 19
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 22 of 40 PAGEID #: 11795




  Adobe Systems Incorporated v. A&S Electronics, Inc., dba Trustprice; Alan Z. Lin; et. al., USDC
  Northern District of California Oakland Courthouse, Case No. 4:15-cv-02288-SBA. Trademark &
  Copyright Damages, Expert Report, 2016
  Ronald Greenspan, D.D.S. v. Mary Polomares, Randolph F. Alexander, D.D.S., M.S. and Leslie
  Alexander, Superior Court of the State of California County of San Diego – Central Division, Case
  No. 37-2014-00029393-CU-DF-CTL. Defamation & SEO Analysis, Expert Report & Deposition,
  2016
  Nina Pham v. Texas Health Resources, Inc., District Court of Dallas County, Texas 68th Judicial
  District, Cause No. DC-15-02252. Right of Publicity Damages & SEO Analysis, Expert Report &
  Deposition, 2016
  Christopher Gordon v. Drape Creative, Inc.; Papyrus-Recycled Greetings, Inc. USDC Central
  District of California, Case No. CV 15-04905 JFW (PLAx). Trademark Damages, Expert Report,
  2016
  Adobe Systems Incorporated v. David Far, aka Davit Far, doing business as AllMacDirect, USDC
  Central District of California, Case No. CV15-06192 AB AJW. Trademark & Copyright Damages,
  Expert Report, Deposition, 2016
  Mark Spitz v. New Vitality LLC, NAC Marketing Company, Superior Court of California County of
  Los Angeles, Case No. SC121977. Right of Publicity Damages & SEO Analysis, Expert Consulting,
  2016
  Global Tobacco, LLC vs. R.K. Co., dba Cigar Cartel, USDC Central District of California Western
  Division, Case No. 2:15-CV-05227. Trade Dress Damages, Expert Report, 2016
  Ryoo Dental, Inc. v. Thomas D. Han DMD, dba Beach Dental Care, USDC Central District of
  California, Southern Division, Case No. 8:15-cv-00308-JLS-RNB. Copyright Damages & SEO
  Analysis, Expert Report, 2016
  Joel Zimmerman p/k/a “deadmau5” and Ronica Holdings Limited vs. Play Records, Inc., Ontario
  Superior Court of Justice, Court file No. CV-15-539129. Trademark & Copyright Damages,
  Expert consulting, 2016.
  Reese Witherspoon v. Sears Holdings Management and Sears Brands LLC, et al., Case No.
  SC120883, Superior Court of the State of California, County of Los Angeles, West District. Right
  of Publicity Damages & SEO Analysis, Expert Report, 2016
  Reese Witherspoon v. LNT Acquisition LLC, et al., Case No. SC120883, Superior Court of the State
  of California, County of Los Angeles, West District. Right of Publicity Damages, Expert Report,
  2016
  Pharrell Williams, et al. v. Bridgeport Music, Inc., et al., Case No. CV13-06004-JAK (AGRx), USDC,
  Central District of California, Western Division. Copyright Damages & Social Media Analysis,
  Expert Report, Deposition and Trial Testimony, 2015




                                         www.nevium.com
                                            Page 20
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 23 of 40 PAGEID #: 11796




  Cynara Busch v. Jakov Dulcich and Sons, LLC, Sunlight International Sales, Inc., Case No. CIV
  1404125, Superior Court of the State of California, County of Marin, Right of Publicity Damages,
  Expert Consulting, 2015
  Markwins Beauty Products, Inc. v. Krystal Ball Productions, Inc. and Fergie Duhamel, Arbitration,
  Pasadena, CA. Right of Publicity Damages, Expert Report, 2015
  Stone Creek, Inc. vs. Omnia Italian Design, Inc., Case No. CV-13-00688-PHX-DLR, USDC, District
  of Arizona, Trademark Damages & SEO Analysis, Expert Report, Deposition and Trial
  Testimony, 2015
  Unicolors, Inc. v. Urban Outfitters, Inc., dba Free People; Century 21 Department Stores, LLC,
  Case No. CV14-1029 SJO (VBK) USDC, Central District of California, Copyright Damages, Expert
  Report and Trial Testimony, 2015
  Matthew C. Morin v. Cindy Marabito, Case No. RG14747850, California Superior Court, Alameda
  County. Defamation Damages, Expert Consulting, 2015
  Richard Guthrie v. Hobby Lobby Stores, Inc., Case No. 1:15-cv-00195-WDQ, United States
  District Court, District of Maryland. Copyright Damages, Expert Consulting, 2015
  Scott Ehredt vs. Medieval Knights, LLC, Case No. BC530275, Superior Court for the State of
  California, County of Los Angeles, Right of Publicity Damages, Expert Report, 2015
  Radix Textile, Inc. v. Anthropologie, Inc., Case No. CV14-04272-BRO (EX), USDC, Central District
  of California, Copyright Damages, Expert Report, 2015
  Unicolors, Inc. v. Urban Outfitters, Inc., dba, Free People, Case No. 2:14-cv-03217-R-AGR, USDC,
  Central District of California, Copyright Damages, Expert Report, 2014
  The Pond Guy, Inc. et al. v. Aquascape Designs, Inc., et al., Case No. 2:13-cv-13229-NGE-DRG,
  USDC, Eastern District of Michigan. Trademark & SEO Analysis Investigation, Expert Report,
  Deposition and Trial Testimony 2014
  Bruce L. Lamb, dba Lamb Productions U-Tile It Videos v. Floor and Decor Outlets of America,
  Inc., Case No. 3:13-cv-00390-JAH-BLM, USDC, Southern District of California. Copyright
  Damages, Expert Consulting, 2014
  Reese Witherspoon v. Marketing Advantages International, Inc., et al., Case No. SC120883,
  Superior Court of the State of California, County of Los Angeles, West District. Right of Publicity
  Damages & SEO Analysis, Expert Report, 2014
  Jason Olive vs. General Nutrition Centers, Inc., Case No. BC482686, Superior Court for the State
  of California, County of Los Angeles. Right of Publicity Damages; Expert Consulting, 2014
  Amini Innovation Corporation vs. McFerran Home Furnishings, Inc., Case No. CV13-06496-
  RSWL(SSx), USDC, Central District of California. Trade Dress and Copyright Damages, Expert
  Report, 2014
  One Beacon Insurance Company v. National Casualty Company, Case No. CV 06342-550-JC,
  USDC, Central District of California. Copyright Damages; Expert Opinion, 2014


                                          www.nevium.com
                                             Page 21
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 24 of 40 PAGEID #: 11797




  Star Fabrics, Inc. vs. Joyce Leslie, Inc., N.Y. Invasion Inc., Myletex International, Inc., Case No. 13-
  CV-02771-CAS, USDC, Central District of California – Western Division. Copyright Damages;
  Expert Report, 2014
  Cengage Learning, Inc., et al., United States Bankruptcy Court Eastern District of New York.
  Copyright Damages; Expert Opinion and Rebuttal Opinion regarding valuation of higher
  education textbook copyrights on behalf of the Second Lien Indenture Trustee in Chapter 11
  bankruptcy cases, 2014
  The Julia Child Foundation for Gastronomy and the Culinary Arts v. DGWB Advertising and
  Communications, Case No. 8:12-CV-1402SJO, USDC, Central District of California. Right of
  Publicity Damages & SEO Analysis; Expert Report and Deposition, 2013
  United Fabrics International, Inc. vs. G-III Apparel Group, LTD; dba Wilsons Leather; Mcklein
  Company, LLC, USDC, Central District of California. Copyright Damages; Expert Report, 2013
  David Wolfe, v. Sunfood, LLC, et al.; Case No. 37-2011-00066729-CU-CO-CTL, Superior Court of
  the State of California for the County of San Diego. Right of Publicity Damages; Deposition, 2013
  Brady Industries, LLC v. Waxie’s Enterprises, Inc., 2:12-cv-00777-PMP-VCF, USDC, District of
  Nevada. Copyright Damages and SEO Analysis; Expert Report and Deposition, 2013
  Rawlings Sporting Goods Company, Inc., v. Wilson Sporting Goods, 4:12-cv-01204-01204, USDC,
  Eastern District of Missouri. Trademark Damages; Expert Opinion, 2013
  Rebel Media, No Good Entertainment v. Jay Vir, No Good Digital; CV12-04602-R-JC, USDC,
  Central District of California, Western Division. Trademark Damages & YouTube SEO Analysis
  Investigation; Expert Opinion, 2013
  Marona Photography, Inc. v. Los Altos Boots, Wild West Boots. 12-CV-00163-WYD-MJW, USDC,
  District of Colorado. Copyright Damages; Expert Report, 2012
  Ricky D. Ross v. William Leonard Roberts, II; CV10-4528-PA (RZx), The USDC, Central District of
  California, Western Division – Los Angeles. Right of Publicity Damages; Rebuttal Opinion, 2012
  L.A. Printex Industries, Inc. v. Macy’s Retail Holdings, Inc., et al.; CV09-3978 DSF (AJWx), USDC,
  Central District of California. Copyright Damages; Expert Report, 2011
  John Frederick Dryer, et al. v. National Football League; 0:09-cv-02182-PAM-AJB, USDC, District
  of Minnesota. Right of Publicity Damages; Expert Opinion, 2009

 EDUCATION & CERTIFICATION
 Google Analytics Individual Qualification (GAIQ); 2017
 Certified Licensing Professional (CLP); 2011
 San Diego State University; Masters, Television, Film, New Media Production; 2000
 San Francisco State University; Bachelor of Arts, Cinema; 1997




                                            www.nevium.com
                                               Page 22
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 25 of 40 PAGEID #: 11798




 EMPLOYMENT EXPERIENCE
 Nevium Intellectual Property Solutions; San Diego, CA; 2012 – present
 Founding Principal: Provide IP strategy, licensing, valuation and expert services
 CONSOR Intellectual Asset Management; La Jolla, CA; 2002 – 2012
 Principal: Managed client & firm relations and provided expert witness services
 Independent Film Producer; Los Angeles, CA; 2000 – 2003
 Producer for two award winning short films: Boundaries and Passing Through.

 ASSOCIATIONS & MEMBERSHIPS
 Licensing Executives Society (LES)
 International Trademark Association (INTA)
 INTA Right of Publicity Committee (2020 -2021 term)
 INTA Internet Committee (2016 -2019 terms)
 ICANN Compliance and Domain Name Industry Subcommittee (2016 -2019 terms)
 American Bar Association (ABA), Section of Intellectual Property Law
 American Bar Association (ABA), Copyright & Social Media Committee
 PUBLICATIONS & PRESENTATIONS
 “What to Look for When Valuing a Cannabis Business” Cannabis Business Times, 2019
 “Internet Tools for Intellectual Property Analysis” presented as a webinar for the Certified
 Patent Valuation Analyst certification, 2019
 “Investigating Online IP Infringement and Calculating Damages for Internet Related Disputes”
 presented at the University of San Diego School of Law, 2019
 “Nevium: Influencer Marketing Meets Intellectual Property” Forbes, 2019
 “Calculating the Value of Influencer Marketing and Impact of Infringement” Attorney at Law
 Magazine, 2019
 “Building Cannabis IP Includes Both Your Brand and Your Technology” Entrepreneur, 2019
 “Can Trademark Infringement Be a Victimless Crime? The Stone Creek v. Omnia Case”
 International Journal of Law and Public Administration, Redfame Publishing Inc., 2018
 “Apportionment Models: Valuing the Contribution of Intangible Property and Assets in
 Disputes” A Special Series Webinar on New Economic Damages Guide. Business Valuation
 Resources (BVR), 2018
 “Using Internet Analytic Tools for Valuation and Damages Calculations in Internet IP
 Infringement and Defamation Cases” published as a chapter in The Comprehensive Guide to
 Economic Damages book by Business Valuation Resources (BVR), 2018



                                        www.nevium.com
                                           Page 23
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 26 of 40 PAGEID #: 11799




 “Profit Apportionment in Intellectual Property Infringement Damages Calculations” published
 as a chapter in The Comprehensive Guide to Economic Damages book by Business Valuation
 Resources (BVR), 2018
 The Florida Bar Business Law Section, 9th Annual Intellectual Property Symposium. Panel on the
 Blurred Lines trial – Speaking as the copyright damages and apportionment expert. St. Pete
 Beach, FL, April 2018
 “Proving Infringement in Online Trademark Disputes” Luncheon Table Topic at the 140th
 Annual International Trademark Association (INTA) Meeting, Seattle, WA May 2018
 “Building Brands and Maximizing Value” Workshop Session presented at the Licensing Executive
 Society (LES) 2017 Spring Meeting entitled Stronger Economies Through Licensing, Washington,
 DC, May 2017
 “Blurred Lines – Music Industry Damage Calculations” Panel Session presented at SXSW, Austin,
 TX, March 2017
 “Non-Traditional Marks and the Traditional Practice” Luncheon Table Topic for the International
 Trademark Association (INTA), San Diego, CA, February 2017
 The Use of Analytic Tools for Valuation and Damages Calculations in Internet IP Infringement
 and Defamation Cases” published as a chapter in Calculating Economic Damages in Intellectual
 Property Infringement Cases book by Business Valuation Resources (BVR), October 2016
 “Misuses of IP Over the Internet: Searching for Value.” Business Valuation Resources (BVR)
 Special Series Webinar: The Comprehensive Guide to Economic Damages, July 2016
 “The Use of Analytic Tools for Valuation and Damages Calculations in Internet IP Infringement
 and Defamation Cases” published as a chapter in The Comprehensive Guide to Lost Profits and
 Other Commercial Damages book by Business Valuation Resources (BVR), May 2016
 “Brand Valuation and Techniques” presented at the Conference on Brand Valuation; University
 of New Hampshire School of Law and The Franklin Pierce Center for Intellectual Property.
 Concord, New Hampshire, April 2016
 “Valuation and Damages Calculations in Cases Involving Internet IP Infringement and
 Defamation.” NACVA Webinar Series, April 2016
 “Brand Due Diligence: Tools and Techniques for Supporting Successful Brand Driven
 Transactions” Luncheon Table Topic at the International Trademark Association (INTA) Annual
 Meeting, Orlando, FL, May 2016
 “Employing Internet and Social Media Analytical Tools in Valuation and Damages Calculations”
 Featured Presenter at the NACVA and the CTI’s 2016 Annual Conference. San Diego, CA, June
 2016
 “Apportioning Copyright Damages: The Case of Blurred Lines” published in the Journal of
 Intellectual Property Law and Practice, Vol. 10, No. 12, November 2015
 “Intellectual Property Valuation: Methodologies and Case Studies” presented at the American
 Society of Appraisers (ASA), San Diego Chapter monthly meeting, San Diego, 2015

                                       www.nevium.com
                                          Page 24
Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 27 of 40 PAGEID #: 11800




 “Blurred Lines or Fuzzy Math: How Did They Come Up with $7.3 Million or was it $5.3 Million? –
 Damage Calculations in the Music Industry, New York State Bar – Entertainment Business Law
 Seminar in Association with CMJ Music Marathon, New York, 2015
 “Internet Analytic Tools for Brand Valuation, Damages and Defamation” Luncheon Table Topic
 at the International Trademark Association (INTA) 2015 Annual Meeting, San Diego, CA
 “Valuation and Damages Calculations in Cases Involving Internet IP Infringement and
 Defamation” presented at the NACVA and the CTI’s 2015 Annual Conference, June 2015
 “How to Calculate Damages for Internet and Social Media Infringement” presented at the 36th
 Annual BAA/PMA Marketing Law Conference, 2014
 “Calculating Damages from Internet IP Infringement and Defamation” presented at the Internet
 Law Leadership Summit, 2014
 “Estimating and Managing the Economic Impact of Brand Disparagement” published in the
 World Trademark Review, 2014
 “SFIA Legal Task Force Series: Intellectual Property Litigation & Valuation” presented to the
 Sports & Fitness Industry Association members, 2013
 “Copyright Valuation and Damages: Different Tools for Different Challenges” presented to The
 State Bar of California, Intellectual Property Law Section, 2013
 “Key Concepts in Intellectual Property Valuation” presented to various law firms, 2012
 "Intellectual Property Valuation," presented to various law firms, 2011
 “Valuing Your Brand for Sale or Securitization”, presented to LIMA members, 2011
 “Valuing the Intangible: Where to Start? The Full Family of Intellectual Property and Other
 Intangibles,” CLE presented to various law firms, 2010
 “Valuation, Licensing, Damages and Expert Witnesses,” CLE presented to various law firms, 2009
 “Brand Leverage and Valuation” presented to various corporations, 2008
 “Deceptive Product Endorsement: Unauthorized Use of a Celebrity’s Name and Likeness,”
 published in Total Licensing Magazine, 2006




                                        www.nevium.com
                                           Page 25
                        Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 28 of 40 PAGEID #: 11801


Nevium Intellectual Property Consultants
Complaint Claims                                                                                                                           Schedule 1
Source: Fifth Amended Complaint

  Claimed Misuse by Project
            Project                                                    Claimed Misuse                                             Complaint Page
  Pro X                       Navarro claims P&G: 1) used Image 1 after the invoice terms expired; 2) used Image 1 in Latin             8
                              America and China when the invoice stated use was North America only; 3) used Image 1 for
                              advertising in several countries when the invoice stated use was for packaging


  Regenerist                  Navarro claims P&G: 1) used Image 1 without a license on the packaging of Regenerist in North
                              America and other countries; 2) customers were using Image 1 after the agreement expired; 3)
                              used Image 1 for advertising                                                                            10-11


  Facial Hair Removal (Teal) Navarro claims P&G: 1) used Images 2-6 after the invoice terms expired; 2) customers used Images         15-17
                             2-6 after the invoice terms expired; 3) used Images 2-6 for advertising and audio-visual
                             commercials when the invoices stated use was for packaging, internet, and brochures


  Facial Hair Removal         Navarro claims P&G: 1) used Images 7-10 after the invoice terms expired; 2) customers used              19-20
  (Purple)                    Images 7-10 after the invoice terms expired; 3) used Images 7-10 for advertising and audio-visual
                              commercials when the invoice stated use was for packaging, internet, and brochures



  Daily Facials               Navarro claims P&G: 1) used Images 11-12 after the invoice terms expired; 2) customers used             25-27
                              Images 11-12 after the invoice terms expired; 3) P&G and customers used Images 11-12 in
                              connection with 3 new boxes of Daily Facials; 4) used Images 11-12 for advertising when the
                              invoice stated use was for packaging, internet, and brochures ; 5) used Images 11-12 outside of
                              North America
                                                        Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 29 of 40 PAGEID #: 11802


Nevium Intellectual Property Consultants
The Seven Transactions                                                                                                                                                                                                                                                                                                                         Schedule 2


   Document Review - The 7 Case Invoices
                                                        Invoice Fee Components                                                                                                                                                                                                                                                  Source
                                                           Photo /     Model Use Media Usage              Total                                          Total Includes Charges            Invoice does Not                                               # of Photos    Term       Territory /                                 Doc ID /
             Project             Invoice # Invoice Date Creative Fee      Fee       Fee        Other     Amount     Invoice Text: "Description"                    for:                    mention/include                  Other Charges                       *       (years)       Region         Scope: Media Licensed       Bates       Exhibit #
  Pro X                          2010341 21-Apr-10             5,000           -     18,000     9,701      32,701   3 Years North America Usage for 1 Day Shoot (Creative), Usage,              Model Fees              Creative (1 Day), Make-up,              1          3       North America         Packaging Only        LPK-000097    Ex 55 (pdf
                                                                                                                             Packaging Only            Expenses, Model Travel,                                          Stylist, photo asst, casting,                                                                                         page 13)
                                                                                                                                                             Digital Fee                                                  model, food, digital fee

  Pro X                           991034    6-Jan-11            -           -         5,000        -        5,000   Usage rights North America Only -       Photographer usage fee         Additional creative or    Per P&Gnavarro-000057, $5,000             1           1       North America         In-store display      P&Gnavarro-   Ex 56 (Pdf
                                                                                                                              Instore usage                                                     Model use              fee MAY be payment to the                                   Only (including                               000058       page 25)
                                                                                                                                                                                                                          Model, Leah Notebaert
                                                                                                                                                                                                                                                                                  Canada & Puerto
                                                                                                                                                                                                                                                                                        Rico)

  Facial Hair Removal (Teal)       8345     20-Oct-10        6,000          -        24,000     5,508      35,508      Photographer & model usage:     Photographer creative fee,               Model Fees            Creative, Casting, Photo Asst,           4           3       North America        Package, in-pack       P&Gnavarro-   Ex 57 PDF
                                                                                                                    beauty shoot Olay Packaging shots          Usage, Casting                                         Makeup, Digital Fee, Catering,                               Only (including     brochure, internet        000086       page 17
                                                                                                                     on package and in box brochure    ($500x2=$1000), Expenses,                                              Misc., Travel
                                                                                                                     and web usage for 3 years. North Digital Fee, Model airfare and
                                                                                                                                                                                                                                                                                  Canada & Puerto
                                                                                                                     America, which includes Canada                hotel                                                                                                                Rico)
                                                                                                                     and Puerto Rico. North America
                                                                                                                      only (includes Canada & Puerto
                                                                                                                                    Rico


  Facial Hair Removal (Teal)       4119     10-Jun-11           -           -        18,000        -       18,000    Model Usage. Project: "Model         Usage Fee (per Project text Creative, expenses, casting,       Only charge is usage Fee.             4           3      Western Europe Package, Internet, In- P&Gnavarro-          Ex 58, PDF
                                                                                                                     Shoot. Sophia Additional Usage      appears to be fee to model for    travel, digital fee         P&Gnavarro-000101 is $24k                                      (WE) for       Pack Brochure, PR      000102            page 21
                                                                                                                              W.E. Usage                       additional usage)                                      invoice for usage of Anita Alan
                                                                                                                                                                                                                                (the Model)
                                                                                                                                                                                                                                                                                     Packaging,
                                                                                                                                                                                                                                                                                     Brochure,
                                                                                                                                                                                                                                                                                  Internet. Global
                                                                                                                                                                                                                                                                                        for PR
  Facial Hair Removal (Teal)      1110113   14-Nov-11           -           -           500        -         500        Sophia Usage 11/9/2011              Project is "Sophia Usage"     No other fees or charges    Only charge is $500 usage, no            2         0.08          Canada      Canadian Elle Magazine P&Gnavarro-        Ex 59, PDF
                                                                                                                                                             (email at NAV00002827                                           description text                                                        ad (1 month from     00002559-60         page 25
                                                                                                                                                            states: "Total Cost = $500
                                                                                                                                                          (includes photography usage
                                                                                                                                                                                                                                                                                                     11/3/11-12/3/11)
                                                                                                                                                         and no additional model fees)"


  Facial Hair Removal (Purple)     4203     10-Jun-11        6,000          -        30,000     5,895      41,895    1 Day Photo Shoot in Cincinnati       Photo Fee, Usage, Casting,           Model Fees           Casting, Makeup, photo asst, PA,          4           3          Global          Package, Internet, PR,   P&Gnavarro-   Ex 60, PDF
                                                                                                                    with 1 model for Global Packaging       Expenses, Flight, Hotel,                                 catering, hotel, flight, equipment                                                  Brochure. Usage         000129       page 34
                                                                                                                    (on/off pack), Internet, Brochure,         Equipment Rental                                                    rental
                                                                                                                       Global PR Multiple Shots and
                                                                                                                                                                                                                                                                                                      breakdown = 3 years
                                                                                                                              multiple angles                                                                                                                                                          Global 3x6 = $18k, 3
                                                                                                                                                                                                                                                                                                       years Internet $6k,
                                                                                                                                                                                                                                                                                                      Brochure $3k, PR $3k

  Daily Facials                   525123    25-May-12        3,000          -         9,000     1,750      13,750     1 Day Photo Shoot in Cincinnati      Photo Fee, Usage, Casting,           Model Fees           1 day photo shoot. Photo usage            1           3      North America,        Package, Internet,    P&Gnavarro-    Ex 61, PDF
                                                                                                                    with 1 local model on 3 products 3        Makeup, Assistant                                          fee is $3k x 3 QTY = $9k                                  Puerto Rico       Brochure (Internet and     000156        page 38
                                                                                                                     years usages North America only.
                                                                                                                     Includes Canada and Puerto Rico.
                                                                                                                                                                                                                                                                                                        Brochure included
                                                                                                                    Packaging and Brochure Insert and                                                                                                                                                gratis). Photo Usage fee
                                                                                                                                  Internet                                                                                                                                                                  = 3 x $3000


                  7                                        $20,000           $0    $104,500    $22,853   $147,353
                       Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 30 of 40 PAGEID #: 11803


Nevium Intellectual Property Consultants
Description of Invoices for the Seven Transactions                                                                                     Schedule 2a

   Transaction Descriptions
                                  Transaction
             Project                Exhibit                                  Transaction Description                              Image Exhibit
   Pro X                             C1, C2       Photos for Pro X product to be used on packaging only for 3 years in North         Image 1
                                                  America with separate transaction adding 1 year in-store display in North         Exhibit A1
                                                  America

   Facial Hair Removal (Teal)       C4, C5, C6    Photos for FHR Teal product to be used on packaging, in-box brochures, and       Images 2-6
                                                  internet in North America for 3 years. Additional 2 transactions allowed the      Exhibit A2
                                                  photos to be used in Western Europe for 3 years for packaging, internet, and
                                                  brochures and also for a Elle Canada magazine publication for 1 month


   Facial Hair Removal                     C7     Photos for FHR Purple product to be used globally on packaging, in brochures,    Images 7-10
   (Purple)                                       in press release materials, and to display on Internet for 3 years                Exhibit A3


   Daily Facials                           C8     Photos for Daily Facials products to be used on packaging, brochure insert and Images 11-12
                                                  packing on the Internet in North America for 3 years                             Exhibit A4


  Transaction Exhibits and Image Exhibits are exhibits to the Fifth Amended Complaint
                                  Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 31 of 40 PAGEID #: 11804


Nevium Intellectual Property Consultants
Review of the Seven Transactions                                                                                                                                        Schedule 2b

     Original Transactions
                                               Agreed Terms Analysis                                                        Invoiced Amounts
                                                Term                                                                          Photo /             Models     Other      Total
     Project                        Invoice    (Years)      Territory                             Scope                       Creative Media Use   Fee      Charges    Amount
     ProX                              C1         3       North America                  Packaging Only (Narrow)                 5,000     18,000    -         9,701     32,701

     Facial Hair Removal (Teal)        C4          3        North America        Package, In-Pack Brochure, Internet            6,000     24,000      -       5,508      35,508
                                                                                           (Multi-Defined)

     Facial Hair Removal               C7          3             Global               Package, Internet, PR, Brochure           6,000     30,000      -       5,895      41,895
     (Purple)                                                                                (Multi-Defined)
     Daily Facials                     C8          3        North America        Package, Internet, Brochure (Multi-            3,000       9,000     -       1,750      13,750
                                                                                              Defined)

                                                                                                                   Totals     $20,000    $81,000       $0   $22,853    $123,853

     Additional Usage Transactions
                                               Agreed Terms Analysis                                                        Invoiced Amounts
                                                Term                                                                          Photo /              Models    Other      Total
     Project                        Invoice    (Years)      Territory                             Scope                       Creative Media Use    Fee     Charges    Amount
     ProX                              C2         1       North America                   In-Store Only (Narrow)                    -        5,000    -          -        5,000
     Facial Hair Removal (Teal)        C5          3        Western Europe       Package, In-Pack Brochure, Internet,             -       18,000      -          -       18,000
                                                                                         PR (Multi-Defined)

     Facial Hair Removal (Teal)        C6        1MO        North America                   Magazine (Narrow)                     -          500      -          -         500


                                                                                                                   Totals         $0     $23,500       $0        $0     $23,500

     Scope Terms
     Narrow                        1-2 uses, narrowly defined. Ex. "Packaging Only"
     Multi-Defined                 Multiple mediums but each medium is defined
     Multi - undefined             Indefinite descriptions of scope
                    Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 32 of 40 PAGEID #: 11805


Nevium Intellectual Property Consultants
Invoiced Amounts for the Four Projects                                                                                  Schedule 2c

  Invoiced Amount by Project
                                                        Total Cost
                                                        Photo / Creative                   Model Use
                 Project                    Invoice           Fee          Media / Usage      Fee      Other     Total Amount
  Pro X                                      C1, C2             5,000            23,000           -      9,701          37,701
  Facial Hair Removal (Teal)               C4, C5, C6           6,000            42,500           -      5,508          54,008
  Facial Hair Removal (Purple)                 C7               6,000            30,000           -      5,895          41,895
  Daily Facials                                C8               3,000             9,000           -      1,750          13,750
                                                               $20,000          $104,500          $0   $22,853         $147,353
                                                  Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 33 of 40 PAGEID #: 11806


Nevium Intellectual Property Consultants
The Other Transactions - Description of Documents Reviewed                                                                                                                                                                                                                            Schedule 3

  The "Other" Navarro Invoices
                                                 Invoice #      Document      Photo /          Models'                        Other         Total                                                                                                 Photo-    Term
           Project            Party Invoicing     (Doc #)         Date      Creative Fee        Fee          Media Use Fee   Charges       Amount      Charge Components / Descriptions                          Media Usage                      graphs   (Years)     Territory     Doc ID
  Always                      Annette Navarro     991049        28-Feb-11          8,000         36,000            21,000      14,843        79,843 2 day photo shoot in LA with 10 models.           Unlimited global buyout of all images         NA        5         Global     NAV00000664
                               Photography                                                                                                              Photo Fee, Usage, Casting, Expenses,        from shoot for 5 years (Full Buyout) in all
                                                                                                                                                          Model fee = $3600/Model/day                       print media and internet


  Always                      Annette Navarro       4216        14-Jun-11          3,750                                         250          4,000      2 components: Creative Fee; Photo              Full buyout of usage of all shots          NA        NA           NA       NAV00005207
                               Photography                                                                                                            Assistant. Description text: "One day off-
                                                                                                                                                        figure fashion photo shoot in studio.
                                                                                                                                                      Rate includes processing of digital files."

  Always                      Annette Navarro      312124       12-Mar-12          4,000                                                      4,000     Photo Fee only text states "includes         1 day shoot in environment for always         NA        NA           NA       NAV00005100
                               Photography                                                                                                              stylist fees and misc. prop costs" (no                 usage full buyout
                                                                                                                                                              other invoice components)
  Biore                       Annette Navarro      51112        14-Jun-11         16,000          3,000            24,000      12,085        55,085 2 day shoot in Cincinnati, with 3 models             Global POP, Package and web               NA         3         Global     NAV00002775
                               Photography                                                                                                             for 3 years global packaging, POP and
                                                                                                                                                                        web
  Biore                       Annette Navarro      112201       22-Nov-13                  -             -         20,000              -     20,000 Usage Mask & Cloth $10k x 2 = $20k (no 3 years global packaging on and off pack.               NA         3         Global     NAV00002819
                               Photography                                                                                                                   other charge components)                  Off pack usage for all print material
                                                                                                                                                                                                      (collateral), internet, advertorial and
                                                                                                                                                                                                       incidental box on tv and incidental
                                                                                                                                                                                                      appearance on advertising page and
                                                                                                                                                                                                        behind the scenes video. Excludes
                                                                                                                                                                                                             advertising and billboard

  Crest Other                 JM Janice Moses    AXXXXXXXX       2-Jun-06                                                     20,006         20,006       Charge labelled "advance against            1 year instore/POP, FSCI's & Internet        NA         1           NA       NAV00005274
                                                                                                                                                         expenses." Digital photography on               beginning November 2006-2007
                                                                                                                                                      location of 1 beauty model with 4 family
                                                                                                                                                              members - winter scene
  Crest Other                 JM Janice Moses    A2005114       19-Aug-05                                                     11,730         11,730      Charge labelled "Advance against            12 months North American Internet, In-        NA         1      North America NAV00005275
                                                                                                                                                        expenses." Crest renewal, 4/c Digital       store display, POP. Usage for Advertising
                                                                                                                                                                   Photography                        exterior packaging & outdoor signage
                                                                                                                                                                                                              negotiated separately

  Crest Other                 JM Janice Moses   Est # 2006155   15-May-06        10,000             -              45,000     28,450         83,450     Fees includes 2 days photography, 1           One year for unlimited print media           NA         1           NA       NAV00005287
                                                                                                                                                       year usage. Production charges are all         library: advertising, FSCI, POP, DTC,
                                                                                                                                                                     expenses                          Internet, Packaging, Billboard for 3
                                                                                                                                                                                                      Models. Option for 18 months would
                                                                                                                                                                                                             change $45k to $67,500

  Crest Other                 JM Janice Moses    20061109       3-Aug-06         10,000                            67,500     28,809        106,309     Fees includes 2 days photography, 1          18-month option for unlimited print           NA         1           NA       NAV00005288
                                                                                                                                                       year usage. Production charges are all        media library: advertising, FSCI, POP,
                                                                                                                                                                     expenses                       DTC, Internet, Packaging, Billboard for 3
                                                                                                                                                                                                                    Models

  Crest with Scope            Annette Navarro        NA         14-Apr-08                       25,200             18,000         -          43,200 Miscellaneous past due usage for shots                             NA                          NA        NA           NA       NAV00003512
                               Photography                                                                                                            that were originally taken for Scope and
                                                                                                                                                      used past usage agreement for in-store
                                                                                                                                                                    and internet

  Crest with Scope            Annette Navarro        NA         14-Apr-08                       25,200             18,000         -          43,200 Miscellaneous past due usage for shots                             NA                          NA        NA           NA       NAV00000252
                               Photography                                                                                                            that were originally taken for Scope and
                                                                                                                                                      used past usage agreement for in-store
                                                                                                                                                                    and internet

  Crest with Scope                  arc              NA         22-Apr-08                       25,200             18,000      8,600         51,800     Estimate covers fees associated with 12 month usage for 1 photo shoot and 24               NA      1 or 2    North America NAV00003525
                                                                                                                                                       purchasing the rights to 4 models from       month usage for another
                                                                                                                                                          Feb 2007 to Feb 2008. 2 models
                                                                                                                                                             amended through 3/1/09

  Crest with Scope                 email             NA         9-May-08                        25,200             18,000      8,600         51,800      Email to generate PO from invoice          12 month usage for 1 photo shoot and 24        NA      1 or 2    North America NAV00003533
                                                                                                                                                                       above                               month usage for another
                                                  Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 34 of 40 PAGEID #: 11807


Nevium Intellectual Property Consultants
The Other Transactions - Description of Documents Reviewed                                                                                                                                                                                                           Schedule 3

  The "Other" Navarro Invoices
                                                 Invoice #      Document      Photo /      Models'                    Other     Total                                                                                            Photo-    Term
           Project            Party Invoicing     (Doc #)         Date      Creative Fee    Fee      Media Use Fee   Charges   Amount     Charge Components / Descriptions                        Media Usage                    graphs   (Years)     Territory     Doc ID
  Crest with Scope                  arc             NA          27-Feb-08                   20,400                    22,800     43,200    Estimate covers fees associated with          12 month usage for 2 photo shoot          NA               North America NAV00003541
                                                                                                                                          purchasing the rights to 4 models from
                                                                                                                                                  Feb 2007 to Feb 2008
  Crest with Scope                 email             NA         25-Mar-08                   25,200         18,000         -      43,200      Email to generate PO from invoice                          NA                        NA        NA          NA        NAV00004235
                                                                                                                                                           above
  Crest White Strips            Price Sheet          NA            NA                                      30,000    117,000    147,000     Usage numbers for North America.          12 months usage with exclusivity bonus      NA         1      North America NAV00003157
                                                                                                                                          Photos for unlimited library includes all               for 3 models
                                                                                                                                            usage for print media and Internet

  Crest White Strips            Price Sheet          NA            NA                                      90,000    114,600    204,600     Usage numbers for North America.          18 months usage with exclusivity bonus      NA        1.5     North America NAV00003157
                                                                                                                                          Photos for unlimited library includes all               for 3 models
                                                                                                                                            usage for print media and Internet

  Crest White Strips            Price Sheet          NA            NA                                    105,000     145,600    250,600     Usage numbers for North America.          24 months usage with exclusivity bonus      NA         2      North America NAV00003157
                                                                                                                                          Photos for unlimited library includes all               for 3 models
                                                                                                                                            usage for print media and Internet

  Crest White Strips        arc (Annette McCall     PO          14-Mar-08                                            204,600    204,600      Other Miscellaneous, Quantity 1.                           NA                        NA        NA          NA        NAV00002739
                                dba Annette     0470010796                                                                                  Project Description: 08 CWS Model
                                  Navarro                                                                                                               Usage Cost
                             Photography LLC)
  Crest White Strips          Annette Navarro    20071247       16-Jan-08                   42,000         30,000         -      72,000      Photographer usage fee: unlimited       6 months usage extension for unlimited        3        0.5     North America NAV00005266
                               Photography                                                                                                library includes all usage for print media library North America, includes all print
                                                                                                                                                         and Internet                   media and Internet. From 3/1/08 to
                                                                                                                                                                                                     9/1/08
  Crest White Strips          Annette Navarro    20071248       16-Jan-08                   72,600         60,000         -     132,600      Photographer usage fee: unlimited       12 months usage extension for unlimited       3         1      North America NAV00005267
                               Photography                                                                                                library includes all usage for print media library North America, includes all print
                                                                                                                                                         and Internet                   media and internet. From 9/1/08 to
                                                                                                                                                                                                      9/1/09
  Crest White Strips                arc         NA - Estimate   28-Jan-08                                            132,600    132,600      Photographer usage fee: unlimited       12 months usage with exclusivity bonus       NA         1          NA            NA
                                                                                                                                          library includes all usage for print media             for 3 models
                                                                                                                                                         and Internet
  Crest White Strips        arc (Annette McCall     PO          20-May-08                                             17,600     17,600      Other Miscellaneous, Quantity 1.                           NA                        NA        NA          NA        NAV00002735
                                dba Annette     0470011327                                                                                  Project Description: 08 CWS Model
                                  Navarro                                                                                                               Usage Cost
                             Photography LLC)
  Crest White Strips        arc (Annette McCall     PO           6-Jun-08                                             25,600     25,600      Other Miscellaneous, Quantity 1.                           NA                        NA        NA          NA        NAV00005268
                                dba Annette     0470011444                                                                                  Project Description: 08 CWS Model
                                  Navarro                                                                                                               Usage Cost
                             Photography LLC)
  Crest White Strips               Email             NA         5-Mar-08         18,000     25,200                        -      43,200           Photographer usage fee                   12 months usage for internet           NA         1          NA        NAV00003074

  Crest White Strips              Deskey          PO-1121        6-Jun-06                                            103,320    103,320           Photographer usage fee              18 months unlimited print media library:    NA        1.5         NA        NAV00002726
                                                                                                                                                                                       advertising, FSCI, POP, DTC, internet,
                                                                                                                                                                                         packaging, billboard for 3 models

  Crest White Strips          Annette Navarro   Inv 8003 / PO   17-Mar-06                                  30,000         -      30,000           Photographer usage fee                     12 months with 2 models               2         1      North America NAV00005284
                                  McCall             1042
  Crest White Strips          Annette Navarro   Inv 8004 / PO   17-Mar-06                                  17,500         -      17,500           Photographer usage fee              6 months for 1st model through February      2         1      North America NAV00005285
                                  McCall             1045                                                                                                                               2017 and 12 months for 2nd 2 model
                                                                                                                                                                                               through August 2007
  Definity                    PO from LPK to    Job # 32405F    26-Mar-08                                                        62,760     Job Estimate. Options: each regions        3 years (Jan09-Jan2012) On pack usage      NA         3      North America NAV00000250
                               Janice Moses                                                                                                  usage $7500 per year or 3 years @          only in North America (US & Canada)
                                Represents                                                                                                                20,000
                                                      Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 35 of 40 PAGEID #: 11808


Nevium Intellectual Property Consultants
The Other Transactions - Description of Documents Reviewed                                                                                                                                                                                                                          Schedule 3

  The "Other" Navarro Invoices
                                                      Invoice #     Document      Photo /      Models'                        Other      Total                                                                                               Photo-    Term
             Project          Party Invoicing          (Doc #)        Date      Creative Fee    Fee          Media Use Fee   Charges    Amount      Charge Components / Descriptions                         Media Usage                     graphs   (Years)     Territory     Doc ID
  Definity                     Estimate from        Est # 2008013    1-Apr-08         26,500     34,560                         5,300     66,360 3 Years (Jan09-Jan2012) On Pack Usage          Usage fee of $20000 is a component of          NA        3      North America NAV00002948
                               Janice Moses                                                                                                           only in North America. Options: each               Model fee estimate
                                Represents                                                                                                          regions usage $7500 per year or 3 years
                                                                                                                                                                    @ 20,000

  Definity                   Photographer ID'd          7987        20-Apr-06          6,000                                    2,855      8,855 Digital photography 1 day 1 model, shot                Usage: "undetermined"                 NA        NA           NA         NAV00005235
                            as Annette Navarro                                                                                                                     on 4/5/06
                            McCall. Not a typical
                              Navarro Invoice


  Fashion Fair                Annette Navarro          991033        6-Jul-11          4,600             -          6,000       9,753     20,353     8 Product Shots unlimited usage total Usage = $3k x 2. Usage rights for US, UK,          NA         2         US, UK,    NAV00002752
                               Photography                                                                                                          buyout. Two items labelled "photo fee" Canada, France and South Africa. 2 years                                Canada,
                                                                                                                                                                $3k and $1.6k                     starting November 2010                                        France, South
                                                                                                                                                                                                                                                                    Africa
  Facial Cleansing            Annette Navarro            NA          3-Apr-09         5,000     28,800             18,000      6,200      58,000     36 months usage in North America.               36 months for packaging shot              5         3      North America NAV00000024
                               Photography                                                                                                             Packaging shot 4 photos used to
                                                                                                                                                     demonstrate product and possibly 1
                                                                                                                                                         photo on front of package.

  Greentech                   Annette Navarro           6142        23-Sep-16         3,000       1,800                        2,500       7,300       1 Day shoot on location with local        Full buyout. There is no usage fee for       NA        NA           NA         NAV00005474,
                               Photography                                                                                                                talent. Usage is a full buyout                unrecognizable models                                                   NAV00005463,
                                                                                                                                                                                                                                                                                NAV00005477

  Jergens                     Annette Navarro          102614       30-Oct-13         3,000                        15,000      3,610      21,610      1 day shoot on set for 3 year global                3 years global digital              NA         3         Global       NAV00003205
                               Photography                                                                                                               digital media use and internet
  John Frieda                 Annette Navarro         1010247       13-Oct-10        24,000                           500      1,200      25,700       Product box shots Cocoon NL/UK              3 shots global buyout at a flat rate        3        NA         Global       NAV00002751
                               Photography
  John Frieda                 Annette Navarro          31410        14-Mar-14         9,000                                   11,362      20,362 Complete library raw hi-res selects in 16                   3 years global                   NA         3         Global       NAV00002757
                               Photography                                                                                                           bit RGB Tiff format for use on and off-
                                                                                                                                                                      pack

  John Frieda                 Annette Navarro          311033       2-May-11         20,000                        27,000     35,269      82,269         Usage rights for 5 years global                5 years global packaging              NA         5         Global       NAV00002769
                               Photography                                                                                                            packaging 4 models, 9 shots, 2 day
                                                                                                                                                     shoot, in Cincinnati. Full repair before
                                                                                                                                                     and after, root awakening before and
                                                                                                                                                        after, eclipse before and 2 after

  John Frieda                 Annette Navarro            NA         21-May-10        18,000                         3,750      2,770      24,520    Beauty product photography on white                            NA                         NA        NA           NA         NAV00002770
                               Photography                                                                                                           of 10 group shots and 40 individual
                                                                                                                                                   shots. Retouching fee will be assessed if
                                                                                                                                                     needed at no fault of photographer

  John Frieda                 Annette Navarro          10242        25-Oct-13                                      22,500         -       22,500    2 day shoot on location 3 models US in       Unlimited library of images 2 years US       NA         2      United States   NAV00002816
                               Photography                                                                                                          store, online, collateral materials for 2                     only
                                                                                                                                                      years from first live/in market date

  Miscellaneous               Annette Navarro            NA         28-Mar-11         6,000     72,000             60,000      8,000     146,000     1 day photo shoot in Cincinnati with 2      3 year global. 3 years global = $18K, 3      NA         3         Global       NAV00000620
                               Photography                                                                                                            models for global packaging (on/off       years internet = $6K, Brochure = $3K, PR
                                                                                                                                                      pack), internet, brochure, global PR.                       = $3K
                                                                                                                                                              This is for 2 products

  Miscellaneous                    Email                 NA         24-Nov-10                                      18,000     24,000      42,000                  3 year global                               3 year global                   NA         3         Global       NAV00002402

  Olay Regenerist             Annette Navarro           8006        10-Feb-06         4,000                         2,000      2,024       8,024     Packaging insert for Costco. Nil Marie            Packaging insert for Costco            NA        NA           NA         NAV00005233
                                   McCall                                                                                                                            shoot
  Olay Regenerist             JM Janice Moses        20061257       13-Apr-06         7,000                        18,000     12,398      37,398     Digital photography of two models in       3 years global packaging. 1 year In-store,    NA        3/1        Global       NAV00005234
                                                                                                                                                            studio, plus pre light day                     FSCI, DCI, Internet
                                                  Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 36 of 40 PAGEID #: 11809


Nevium Intellectual Property Consultants
The Other Transactions - Description of Documents Reviewed                                                                                                                                                                                                          Schedule 3

  The "Other" Navarro Invoices
                                                  Invoice #    Document      Photo /      Models'                    Other     Total                                                                                            Photo-    Term
          Project             Party Invoicing      (Doc #)       Date      Creative Fee    Fee      Media Use Fee   Charges   Amount      Charge Components / Descriptions                        Media Usage                   graphs   (Years)     Territory     Doc ID
  Olympics                   Arc purchase order PO 470012225   10-Sep-08                                             13,200     13,200 Additional usage of Olay image of model         1 year usage in-store North America        NA        1      North America NAV00005211
                                                                                                                                                          "Viola"                       (includes Canada) starting 1/1/09 -                          (Including
                                                                                                                                                                                                      1/1/10                                          Canada)
  Olympics                   Annette Navarro        NA         11-Feb-08        25,000    126,000         50,000     48,860    249,860 Photography will not directly promote a Usage 2 years North America (includes             NA         2      North America NAV00005231
                                Photography                                                                                               single/independent P&G brand without                Canada & Puerto Rico)                                  (includes
                            estimate for Landor                                                                                               the exclusive permission of the                                                                        Canada &
                                                                                                                                                       photographer
                                 Associates                                                                                                                                                                                                         Puerto Rico)



  Petra                        Janice Moses       20061727     19-Oct-06                                  13,000         -      13,000 Usage of photography: 2) shots of Petra            1 year from Nov 06 to Nov 07           NA         1          NA        NAV00000251
                                Represents                                                                                                           from Olay shoot
  Petra                        Janice Moses       20077010     26-Apr-07         6,000                                   -       6,000      Usage of photography: 70X on TV               TV in Poland in May - 10 Days          NA       0.03        Poland     NAV00002987
                                Represents
  Petra                        Janice Moses       20061258     19-Apr-06         5,000                                   -       5,000     One year in store materials including           1 year for in store materials         NA       1.00         NA        NAV00005292
                                                                                                                                                  posters in 30 stores
  Shakara                     Annette Navarro      41612       16-Apr-12                                  10,500         -      10,500     Olay terms of use for Shakara Ledard            3 years from date of first use         1       3.00         NA        NAV00000665
                               Photography                                                                                                                image

  Shakara                          Email            NA         16-Apr-12                                  10,500         -      10,500     3 years for 1 image (2 backgrounds)           3 years from date of agreement           1       3.00         NA        NAV00002764

  Shakara                          Email            NA         21-Oct-11                                  28,000         -      28,000     3 year from date of agreement for 1           3 years from date of agreement           1       3.00         NA        NAV00003101
                                                                                                                                                  image (2backgrounds)
  Shakara                          Email            NA         16-Apr-12                                  10,500         -      10,500     3 years for 1 image (2 backgrounds)           3 years from date of agreement           1       3.00         NA        P&Gnavarro-
                                                                                                                                                                                                                                                                   006180

  Shakara                          Email            NA         16-Apr-12                                  10,500         -      10,500     3 years for 1 image (2 backgrounds)           3 years from date of agreement           1       3.00         NA        NAV00002878



  Shakara                          Email            NA         26-Mar-12                                                            NA            No amount mentioned                    3 Years (Navarro never "signed any      NA        NA          NA        NAV00003079
                                                                                                                                                                                     licensing agreements for P&G that extend
                                                                                                                                                                                               for more than 3 years")
  Shakara                      MC2 Model            NA          6-Oct-11                                  28,000         -      28,000     3 years for 1 image (2 backgrounds)           3 years from date of agreement           1       3.00         NA        NAV00003080
                               Management

  Shakara                          Email            NA         26-Mar-12                   28,000                        -      28,000       Shakara's usage rights total $28k                    Not mentioned                  NA        NA          NA        NAV00004130
                                                                                                                                          (implies the entire $28k is Model's fee)
                                     Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 37 of 40 PAGEID #: 11810


Nevium Intellectual Property Consultants
Reasonable Compensation Calculations                                                                                                                                                                Schedule 4

  Alleged Misuse Beyond Established Term
         Comparable Project                   Comparable Project Parameter                 Media Use Fee             Fee / Year             Source           Note
               Always                                 5 year term                                    21,000                   4,200      NAV00000664
             John Frieda                              5 year term                                    27,000                   5,400      NAV00002751
               Biore A                                3 year term                                    24,000                   8,000      NAV00002775
               Biore B                                3 year term                                    20,000                   6,667      NAV00002819
           Facial Cleansing                           3 year term                                    18,000                   6,000      NAV00000024
               Jergens                                3 year term                                    15,000                   5,000      NAV00003205
           Miscellaneous A                            3 year term                                    30,000                  10,000      NAV00000620         1 transaction, 2 products, $30K each
           Miscellaneous B                            3 year term                                    18,000                   6,000      NAV00002402
           Olay Regenerist                            3 year term                                    18,000                   6,000      NAV00005234
               Shakara                                3 year term                                    10,500                   3,500      NAV00000665

                  10                                                        Average                     21,045                 6,433
                                                                           Minimum                                              3,500
                                                                           Maximum                                             10,000
  Reasonable Compensation for Alleged Misuse
                                                                                                                                        Extension Fee /           Additional
                Project                 Original Usage Fee        Permitted Term         Total Length of Use     Misuse Term (years)         Year               Compensation
           Pro X (Packaging)                         18,000            3.00                      6.75                    3.75                      6,433                  24,125
            Pro X (In Store)                           5,000           1.00                                                                                                  -
          FHR Teal (Original)                        24,000            3.00                      7.83                   4.83                         6,433                31,094
            FHR Teal (WE)                            18,000            3.00                                                                                                  -
         FHR Teal (Magazine)                             500           0.08                                                                                                  -
              FHR Purple                             30,000            3.00                      4.83                   1.83                        6,433                 11,794
             Daily Facials                             9,000           3.00                      6.58                   3.58                        6,433                 23,053
                                                   $104,500                                                                            If Average Fee/year               $90,067
                                                                                                                                     if Minimum Fee/year                 $49,000
                                                                                                                                    If Maximum Fee/year                $140,000
  Total length of use as calculated at Schedule 5
  As the Pro X In Store invoice indicates a Term within the Term permitted by the Pro X Packaging invoice, any additional compensation for use of this image with Pro X is
  already accounted for in the Pro X Packaging calculation, and the alleged Territory and Scope misuse calculations below.
  Per the P&G Data, there were no sales of the FHR (Teal) product in Western Europe, therefore no additional compensation is required.
  As the FHR Teal (Magazine) invoice indicates a Term of one-month within the Term permitted by the FHR (Teal) North America invoice, any additional compensation for use of
  this image with FHR (Teal) is already accounted for in the FHR (Teal) North America calculation and the alleged Territory and Scope misuse calculations below.
                                    Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 38 of 40 PAGEID #: 11811


Nevium Intellectual Property Consultants
Reasonable Compensation Calculations                                                                                                                                       Schedule 4


  Alleged Misuse Outside Established Territory
         Comparable Project                  Comparable Project Parameter                Media Use Fee              Source
               Always                                    Global                                    21,000        NAV00000664
               Biore A                                   Global                                    24,000        NAV00002775
               Biore B                                   Global                                    20,000        NAV00002819
             Fashion Fair                  US, UK, Canada, France, South Africa                      6,000       NAV00002752
               Jergens                                   Global                                    15,000        NAV00003205
            John Frieda A                                Global                                        500       NAV00002751
            John Frieda B                                Global                                    27,000        NAV00002769
           Miscellaneous A                               Global                                    30,000        NAV00000620
           Miscellaneous B                               Global                                    18,000        NAV00002402
           Olay Regenerist                               Global                                    18,000        NAV00005234

                  10                                                       Average                   17,950
                                                                          Minimum                       500
                                                                          Maximum                    30,000

  Reasonable Compensation for Alleged Misuse
                                                                                                                Fee for Global           Implied Total      Additional
               Project                Original Usage Fee       Permitted Territory      Misuse Territory            Deals                 Usage Fee       Compensation
                Pro X                                23,000       North America       China & Latin America                17,950                23,000              -

              Regenerist                                -                                                                  17,950                17,950           17,950

              FHR Teal                               24,500       North America           Latin America                    17,950                24,500              -

              FHR Teal                               18,000      Western Europe           Latin America                    17,950                18,000

             FHR Purple                              30,000           Global                  None                         17,950                30,000              -

                                                              North America, Puerto     Europe and Latin
             Daily Facials                            9,000                                                                17,950                17,950            8,950
                                                                      Rico                  America
                                                  $104,500                                                                          If Average Fee/year          $26,900
                                                                                                                                  if Minimum Fee/year               $500
                                                                                                                                 If Maximum Fee/year             $63,500

  Per the P&G Data, there were no sales of the FHR (Teal) product in Western Europe, therefore no additional compensation is required.
                                    Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 39 of 40 PAGEID #: 11812


Nevium Intellectual Property Consultants
Reasonable Compensation Calculations                                                                                                                                              Schedule 4



  Alleged Misuse Beyond the Established Scope

         Comparable Project                            Comparable Project Parameter                            Media Use Fee       Source
              Always                                      Unlimited Global Buyout                                       21,000   NAV00000664
           Crest Other A                                Unlimited print media library                                   45,000   NAV00005287
           Crest Other B                                Unlimited print media library                                   67,500   NAV00005288
            Fashion Fair                                Unlimited Usage Total Buyout                                     6,000   NAV00002752
            John Frieda                                        Global Buyout                                               500   NAV00002751

                  5                                                                         Average                    28,000

  Reasonable Compensation for Alleged Misuse
                                                                                                                                  Fee for                                  Additional
               Project                Original Usage Fee                  Permitted Scope                      Misuse Scope      Unlimited       Implied Total Use Fee   Compensation
                Pro X                              23,000             Packaging Only + In-Store                 Advertising             28,000                 28,000              5,000

              Regenerist                              -                       -                                 Advertising             28,000                 28,000             28,000

                                                            Package, in-pack brochure, internet + Canadian
              FHR Teal                             42,500                                                       Advertising             28,000                 42,500                   -
                                                                              Magazine

             FHR Purple                            30,000          Package, Internet, PR, Brochure              Advertising             28,000                 30,000                   -

             Daily Facials                          9,000            Package, Internet, Brochure                Advertising             28,000                 28,000             19,000
                                                $104,500                                                     Average                 $140,000              $156,500             $52,000
                                                                                                             Minimum                   $2,500              $105,000                $500
                                                                                                             Max                     $337,500              $337,500            $233,000

                                                                                                                                      Grand Total (using Average Fees)         $168,967
                                                                                                                                                If using Minimum Fees            $50,000
                                                                                                                                               If using Maximum Fees            $436,500
                                     Case: 1:17-cv-00406-DRC Doc #: 217-2 Filed: 08/10/20 Page: 40 of 40 PAGEID #: 11813


Nevium Intellectual Property Consultants
Dates Related to the Seven Transactions                                                                                                                                                              Schedule 5
Sources: Fifth Complaint and Exhibits; P&G Transaction Data from P&Gnavarro-12060 and P&G's Insight Reports

   Transaction Description
                                               Invoice Data      Complaint Data                                         P&G Transaction Data                       Calculated Use Period (years)


                                   Permitted                      Invoice Sent    Transaction      Transaction          Transaction Start Transaction End
              Project                Term        Invoice Date        Date          Start Date    Expiration Date              Date             Date                   Complaint           P&G Data

  Pro X - Packaging                  3 Years      21-Apr-10        21-Apr-10       1-Dec-10         30-Nov-13       1        1-Jul-11          1-Apr-18                   3.00               6.75

  Pro X - In Store                    1 Year       6-Jan-11         6-Jan-11       1-Feb-11         31-Jan-12       2                                          2          1.00

  FHR (Teal) - North America         3 Years      20-Oct-10        20-Oct-10       1-Aug-11         31-Jul-14               1-Aug-11            1-Jun-19                  3.00               7.83

  FHR (Teal) - WE                    3 Years      10-Jun-11        10-Jun-11       1-Feb-12         31-Jan-15       3                                          3          3.00

  FHR (Teal) - Magazine             1 Month       14-Nov-11        12-Oct-11       3-Nov-11         2-Dec-11        4                                          4          0.08
  FHR (Purple)
                                     3 Years      10-Jun-11        10-Jun-11       1-Aug-11         12-Nov-14               1-Aug-14            1-Jun-19                  3.28               4.83
  Daily Facials
                                     3 Years      16-Apr-12        25-May-12        1-Jul-12        31-Aug-15                1-Jul-12          1-Feb-19                   3.17               6.58



                                     Notes
                                       1       Fifth Amended Complaint indicates the Expiration Date is 11-31-13, used 30Nov13 as November has only 30 days.

                                           2   For Pro X - Instore, the 1-year Term per the Complaint falls within the 3-year Term for Pro X Packaging. The P&G Data indicates P&G did not have "separate
                                               revenues for an in-store invoice," and there is not a misuse period or damages for ProX In-Store. As the Alleged Misuse regarding the Pro X - In Store
                                               invoice is related to a misuse of the Scope transaction parameter, the Calculated Use Period is not relevant.

                                           3   The P&G Data indicates "there were no sales of the FHR Teal box in Western Europe." If no sales in Western Europe, there is no misuse of this Image
                                               outside the permitted Term.

                                           4   Invoice for use in Canadian magazine provides permission for 1 month (equivalent to 1 issue of the magazine) and falls within the 3-year Term for FHR
                                               (Teal) North America. As the Alleged Misuse regarding the FHR (Teal) Magazine invoice is related to a misuse of the Scope transaction parameter, the
                                               Calculated Use Period is not relevant.
